           Case Case
                1:19-cv-01716-DAD-EPG
                     2:19-at-01147 Document
                                       Document
                                            1 Filed
                                                 1 12/09/19
                                                    Filed 12/09/19
                                                              Page Page
                                                                   1 of 79
                                                                         1 of 79

1     ROBERT R. POWELL, SBN: 159747
      POWELL & ASSOCIATES
2     925 West Hedding Street
      San Jose, California 95126
3
      T: 408-553-0201 F: 408-553-0203
4
      E: rpowell@rrpassociates.com

5     JOSEPH E. WEINBERGER, SBN: 136798
      WEINBERGER LAW FIRM
6     1839 Iron Point Drive, Ste. 180
      Folsom, CA 95630
7     T: 916-357-6767 F: 916-357-6766
      E: joe@weinbergerlaw.net
8
      Attorneys for PLAINTIFFS
9

10
                               UNITED STATES DISTRICT COURT
11
                              EASTERN DISTRICT OF CALIFORNIA
12
      TAYLOR WEBB, individually and as               Case No.:
13    Guardian Ad Litem for A.W., JEREMY
      WESTFALL,                                      COMPLAINT FOR VIOLATION OF CIVIL
14                                                   RIGHTS [42 U.S.C. § 1983]
                              Plaintiffs,
15                                                   DEMAND FOR JURY TRIAL
              vs.
16

17    COUNTY OF STANISLAUS, APRIL
      COBBS, LAWRENCE JONES, PATRICIA
18    TOUT, ERIC ANDERSON, CITY OF
      MODESTO, DOE 1, DOE 2, and DOES 3-
19
      10 inclusive,
20

21                            Defendants.

22

23

24

25


                                                          1
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
           Case Case
                1:19-cv-01716-DAD-EPG
                     2:19-at-01147 Document
                                       Document
                                            1 Filed
                                                 1 12/09/19
                                                    Filed 12/09/19
                                                              Page Page
                                                                   2 of 79
                                                                         2 of 79

1                                                     I.
2                                    JURISDICTION AND VENUE
3
      1.       PLAINTIFFS bring this lawsuit pursuant to 42 U.S.C. § 1983 to redress the
4
      deprivation by DEFENDANTS, at all times acting under color of state law, of rights secured
5
      to PLAINTIFFS under the United States Constitution, including the First, Fourth, and
6
      Fourteenth Amendments.
7
      2.       Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1343(3) and 1343(4), which
8
      provides for original jurisdiction in this Court of all suits brought pursuant to 42 U.S.C. §
9
      1983. Jurisdiction is also conferred by 28 U.S.C. § 1331(a) because the claims for relief
10

11    derive from the United States Constitution and the laws of the United States.

12    3.       This Court has supplemental jurisdiction over PLAINTIFFS’ state law causes of

13    action pursuant to 28 U.S.C. § 1367(a).

14    4.       Venue properly lies in the Eastern District of California, in that the events and
15    circumstances herein alleged occurred in the County of Stanislaus, and at least one defendant
16
      resides in the County of Stanislaus.
17
      5.       This matter involves many minor children, one as a plaintiff. In compliance with the
18
      Local Rules of this Court their names have been reduced to initials herein, even if full and
19
      complete in cited statement or document.
20

21
      //
22

23
      //

24    //

25


                                                          2
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    3 of 79
                                                                          3 of 79

1                                                    II.
2                                                PARTIES
3
      PLAINTIFFS
4
      6.        PLAINTIFF TAYLOR WEBB (hereafter “Taylor”) and PLAINTIFF JEREMY
5
      WESTFALL (hereafter “Jeremy”) at all times relevant herein, were residents of the County of
6
      Stanislaus, and the lawful biological parents of a daughter A.W., born                 2019.
7
      7.        The child’s full name is known to Defendants and is being withheld herein, unless
8
      otherwise ordered by the court, to provide her some level of confidentiality.
9
      8.        Prior to the removal of the children from the parents on October 31st, 2019, the
10

11    parents had celebrated A.W.’s birth after a particularly complicated and strenuous birthing

12    process that led to A.W.’s birth by C-Section on Taylor. A.W. is Taylor’s first child, though

13    she had lived with and helped Jeremy raise his child B.W. and assisted with the care of

14    Jeremy’s other child for approximately nine (9) months prior to the events complained of
15    herein.
16
      9.        Jeremy’s other child was K.W., a daughter age ten (10) at a time just prior to the
17
      events complained of, who was tragically in the end stages of a disease known as MSP3
18
      Sanfilippo Syndrome, and had passed away on February 27th, 2019.
19
      10.       Taylor also assisted Jeremy when he would have visits and spend time with his son
20
      G.W., age seven (7) at the time of the events complained of herein. G.W. was a child with
21
      significant autism who was in the custodial care of a paternal aunt and uncle, but who freely
22

23
      visited with his father Jeremy. Jeremy’s time for such visits – for pretty much anything

24    leisure or recreational really – was limited by the fact he lived in Modesto; but for the past

25    three and a half years or so his work as a union mason took him to the San Francisco Bay


                                                          3
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    4 of 79
                                                                          4 of 79

1     Area typically five (5) days a week, thus involving commutes both ways ranging from ninety
2     (90) minutes to two and one-half hours.
3
      11.      In addition, he would on occasion have to stay in the San Francisco Bay Area or the
4
      surrounding areas all week long in employee housing of some form or another due to the size
5
      and scope of the masonry project contracted by his employer.
6
      12.      Together, Taylor and Jeremy, despite these somewhat arduous and challenging
7
      circumstances, were happy, healthy, enamored with their children, grateful for a large
8
      extended family support system on Jeremy’s side of the family, and simply very much in love.
9
      13.      Very shortly before the horrors visited upon them by Stanislaus County social
10

11    workers and members of the Modesto Police Department to be described, they had rented a

12    new and larger home in the Modesto area, where they could enjoy the anticipated expansion

13    of their family due to the pending birth of A.W.

14    14.      What would under most circumstances be the happiest days of a couple’s life, the
15    lives of Jeremy Westfall and Taylor Webb were forever marked as a horrible memory when
16
      Defendants engaged in the grotesque abuse of power to be described below.
17
      15.      PLAINTIFFS allege that the conduct and behavior described in this Complaint is
18
      absolutely typical and routine by the social workers of Stanislaus County’s Community
19
      Services Agency.
20
      16.      Taylor represents A.W. as Guardian Ad Litem for purposes of the filing of this
21
      Complaint.
22

23
       COUNTY OF STANISLAUS – MONELL POLICIES, PRACTICES & TRAINING

24    17.      Defendant COUNTY OF STANISLAUS ("COUNTY") is a municipality in

25    corporate form, organized and existing under the laws of the State of California, and has as an


                                                          4
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    5 of 79
                                                                          5 of 79

1     administrative subunit thereof called the COMMUNITY SERVICES AGENCY (hereinafter
2     “CSA”), both of which, and any administrative or executive subunits thereof, will be
3
      collectively referred to herein as COUNTY.
4
      18.      CSA is from time to time referred to as “CPS” herein, which stands for Child
5
      Protective Services, and is a common title given to agencies such as CSA. When persons are
6
      quoted, it is very common that “CPS” is used herein because that is what they used when
7
      referring to the defendants, both individual and entity, because that is how agencies such as
8
      CSA are referred to in everyday public lexicon.
9
      19.      COUNTY has in its employment various social workers, such as ANDERSON,
10

11    TOUT, COBBS and JONES, the individually named Defendants herein, who by virtue of

12    their employment are state actors within the meaning of that term in the jurisprudence of civil

13    rights legislation embodied in 42 U.S.C. 1983.

14    20.      COUNTY promulgated, encouraged, and/or permitted, the policies, patterns, and
15    practices described below, and as the moving force of which the individual defendants, and
16
      DOES 1 – 10, committed the acts or omissions complained of herein, and COUNTY
17
      condoned, ratified, and encouraged the conduct of the COUNTY employee-defendants as
18
      complained of herein, and also failed to train or inadequately trained the COUNTY
19
      employees and the herein named COUNTY employee-defendants in a manner exhibiting
20
      deliberate indifference to causing recurring violation of parent(s) and children(s)
21
      constitutional rights of familial association.
22

23
      21.      As the employer of social workers such as TOUT, ANDERSON, COBBS and

24    JONES, COUNTY had primary responsibility for the training, education, and supervision of

25    social workers, including not yet determined supervisors of such employees, and


                                                          5
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    6 of 79
                                                                          6 of 79

1     PLAINTIFFS are informed and believe and thereon allege that it was COUNTY which
2     promulgated, encouraged, administered, and/or permitted the policies, practices, customs, and
3
      procedures under which, and as the moving force of which, the individual defendant
4
      employees of COUNTY committed the acts or omissions and constitutional violations
5
      complained of herein.
6
      22.      Though not specified separately as a Claim for Relief in “headings” herein below,
7
      PLAINTIFFS contend and allege the COUNTY is liable for each of the actions complained of
8
      in each of the Claims for Relief below wherein the individually named COUNTY employee
9
      Defendants are alleged to have violated federal laws and/or constitutional rights of one or
10

11    more Plaintiffs; such liability inuring to COUNTY by virtue of the law set forth in Monell v.

12    Department of Social Services, 436 U.S. 658 (1978), and its progeny.

13    23.      PLAINTIFFS alleges that the COUNTY has policies, practices, and/or customs

14    which contain the following features in their modus operandi; features that are
15    constitutionally violative of parents’ and children’s rights on their face and yet perpetuated
16
      and pursued with deliberate indifference to the rights and safety of PLAINTIFFS herein, and
17
      families such as PLAINTIFFS’ within Stanislaus County.
18
      24.      Such policies, practices, and customs are as follows;
19
      A) A policy, practice, or custom authorizing and or ratifying without discipline, threat of
20
      discipline, or reprimand of social workers and/or their supervisors, the repeated removal of
21
      children from their parents or guardians without a warrant, consent, or imminent risk of
22

23
      serious bodily injury to [a] child[ren]; taking [a] child[ren] when there is sufficient time to

24    obtain a warrant and there are less intrusive means of protecting the child[ren] from whatever

25    the social workers perceived imminent risk of serious bodily injury to the child[ren] might be,


                                                          6
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
           Case Case
                1:19-cv-01716-DAD-EPG
                     2:19-at-01147 Document
                                       Document
                                            1 Filed
                                                 1 12/09/19
                                                    Filed 12/09/19
                                                              Page Page
                                                                   7 of 79
                                                                         7 of 79

1     and for which the result of said policy has been thousands of lawless removals of child[ren]
2     from parents and/or the separation of children from parents in Stanislaus County over the past
3
      several years violating both the parents’ and child[ren]’s constitutional rights of procedural
4
      and substantive due process under the U.S. Constitution and the amendments thereto.
5
      B) A policy, practice, or custom of removing sibling[s] of children who are targeted for
6
      removal and/or are removed from their home, parents, or lawful guardians when there has not
7
      been so much as an “allegation” of abuse or neglect of the sibling[s], and again regardless of
8
      the absence of any imminent risk of serious bodily injury to [a/the] child[ren], taking [a/the]
9
      child[ren] when there is sufficient time to obtain a warrant and there are less intrusive means
10

11    of protecting the child[ren] from whatever the social workers perceived risk of serious bodily

12    injury to the child[ren] might be, and for which the result of said policy, practice, or custom,

13    has been thousands of lawless removals of child[ren] from parents and/or the separation of

14    children from parents in Stanislaus County over the past several years violating both the
15    parents’ and child[ren]’s constitutional rights of procedural and substantive due process under
16
      the U.S. Constitution and the amendments thereto. This policy and/or the unwritten practice
17
      or custom of social workers and/or their supervisors, a policy, practice and/or custom
18
      routinely referred to by COUNTY social workers and supervisors as “take one, take all,” is
19
      also allowed to persist, and/or the conduct is repeatedly ratified due to the absence of
20
      discipline, threat of discipline, or reprimand of the offending social workers and/or their
21
      supervisors.
22

23
      C) A policy and/or unwritten practice or custom of threatening parents/guardians to enter

24    into what COUNTY calls “Safety Plans,” wherein in the parent(s) are threatened that if they

25


                                                          7
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
           Case Case
                1:19-cv-01716-DAD-EPG
                     2:19-at-01147 Document
                                       Document
                                            1 Filed
                                                 1 12/09/19
                                                    Filed 12/09/19
                                                              Page Page
                                                                   8 of 79
                                                                         8 of 79

1     will not agree to terms which include, but are not limited to such onerous and constitutionally
2     violative conditions as,
3
               i) separating the parent(s) from their child[ren] by placing them with someone else,
4
               ii) separating from their spouse or significant other,
5
               iii) forbidding any contact whatsoever with the child[ren]’s other parent or
6
               COUNTY perceived perpetrator of abuse/neglect as to the child[ren],
7
               iii) moving from their home and/or spouse/significant others home, inclusive of the
8
               concomitant reality of on occasion then requiring the parent(s) to lose their job and
9
               job-related benefits, as happened to Taylor as part of the events and circumstances
10

11             described herein,

12             iv) filing sworn documents containing false and misleading claims against the other

13             parent, or others, within State courts in order to comply with COUNTY demands

14             effecting violations of rights of familial association,
15    one or all of which terms and conditions the parent(s) are told by COUNTY through its social
16
      workers if not agreed to, will result in the removal of the parent(s) child[ren] from their care,
17
      custody, and control, and the child[ren] are in fact removed unlawfully repeatedly by
18
      COUNTY when they refuse to “cooperate” and/or enthusiastically agree with anything CSA
19
      social workers want or demand of the parents.
20
      D) A policy of holding “Team Decision Meetings” wherein legal counsel are not allowed to
21
      attend with their parent-clients despite no lawful authority to exclude legal counsel, and
22

23
      parents find themselves in a room with social workers who frequently already have possession

24    of their child[ren], and/or are threatening removal of their child[ren], and use the opportunity

25    to question parents without legal counsel present and ascertain facts in what is an


                                                          8
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    9 of 79
                                                                          9 of 79

1     investigative process, and then through coercion and intimidation obtain illegitimate
2     “consent” from parent(s) to engage in actions (euphemistically often referred to as “services”)
3
      or to do things or not do things as the parent(s) would otherwise have the right to do or not do
4
      but for the explicit and/or implicit threat of the continued deprivation or loss of their children
5
      for failing to comply with COUNTY/CSA’s demands.
6
      25.      This menacing and coercive abuse of power by these COUNTY agents is undertaken
7
      against parents repeatedly and routinely in the County of Stanislaus in the absence of
8
      circumstances in an investigation of a referral for child abuse or neglect that amount to
9
      imminent risk of serious bodily injury to a child such that removal or interference with the
10

11    parent-child relationship can be undertaken lawfully unless the social worker(s) obtain a

12    warrant, and yet this conduct is engaged in repeatedly when there is sufficient time within

13    which to attempt to obtain a warrant.

14    26.      PLAINTIFFS allege the COUNTY has no training and/or at best constitutionally
15    inadequate training with regard to all of the following areas of law and issues that arise
16
      routinely in the context of any child abuse and/or neglect investigation on a daily basis in the
17
      County of Stanislaus;
18
      A) the scope, nature, and importance of the 4th and 14th Amendment based rights protecting
19
      familial association, including but not limited to,
20
               i) the procedural due process right to have notice and the opportunity to be heard by
21
               a neutral and detached judicial officer before the removal of a child from a parent’s
22

23
               care in the absence of narrowly circumscribed exceptions to that requirement based

24             on circumstances constituting learned in the investigation of abuse/neglect of an

25             imminent risk of serious bodily injury, and,


                                                          9
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  10 of 79
                                                                        10 of 79

1              ii) the constitutional rights and liberty interests of a parent to care for his/her child
2              without unreasonable government interference, and the reciprocal rights of a child
3
               to same, and,
4
               iii) the existence and relevance of federal laws and precedent on the removal of
5
               children from their parents/guardians in the context of an investigation of a child
6
               abuse or neglect referral, and,
7
      B) the nature and extent of the physical, emotional, and psychological harm that removal of
8
      children causes the parents and the children, including but not limited to,
9
               i) the permanent and untreatable emotional and physiological damage to children
10

11             and life-long sequalae of emotional and psychological instability of children

12             separated from their parent(s), and,

13             ii) the nature of the aforementioned damage as being physically measurable in

14             regard to physical changes in children’s developing brains as seen in the
15             impairment of neurons and neurological receptor conductivity, and diminished
16
               growth of both grey and white matter in their brain,
17
               iii) the importance of the parent-child bond that is disrupted by removal and/or
18
               separation from parent(s), to the long term behavioral, emotional, and
19
               psychological function of [a/the] child[ren] passing through infancy, youth,
20
               adolescence and adult hood, and inclusive but not limited to the effect of the
21
               child[ren]’s ability to form lasting emotional bonds with friends, family, lovers and
22

23
               spouses, in addition to the panoply of individuals encountered in a lifetime such as

24             teachers, and coaches, pastors, and mentors, for whom children damaged in the way

25             complained of above, cannot learn and grow and achieve their highest and best


                                                          10
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    11 of 79
                                                                          11 of 79

1              human achievement because they cannot achieve any semblance of an intimate
2              emotional bond with those individuals, and,
3
               iv) the depths of depression, despair, anxiety, anger, and grief visited upon parents
4
               of child[ren] removed by COUNTY and the long term effects of that experience on
5
               their ability to function emotionally and psychologically, to trust government
6
               authority, and to feel safe and secure in their homes and families.
7
      COUNTY OF STANISLAUS DEFENDANT SOCIAL WORKERS
8
      27.      Defendant PATRICIA TOUT (“TOUT”), whose acts as alleged herein were
9
      performed under color of state law, was at all times material hereto, upon PLAINTIFFS’
10

11    information and belief, a CSA “Manager III,” with supervisory authority over COBBS and

12    JONES, employed by COUNTY.

13    28.      Defendant ERIC ANDERSON (“ANDERSON”), whose acts as alleged herein were

14    performed under color of state law, was at all times material hereto, upon PLAINTIFFS’
15    information and belief, the supervisor of COBBS and JONES, and employed by COUNTY.
16
      29.      Defendant APRIL COBBS (“COBBS”), whose acts as alleged herein were
17
      performed under color of state law, was at all times material hereto, upon PLAINTIFFS’
18
      information and belief, a CSA emergency response social worker supervisor employed by
19
      COUNTY.
20
      30.      Defendant LAWRENCE JONES (“JONES”) whose acts as alleged herein were
21
      performed under color of state law, was at all times material hereto, upon PLAINTIFFS’
22

23
      information and belief, a CSA emergency response social worker employed by COUNTY.

24    31.      PLAINTIFFS are informed and believe that ANDERSON was the supervisor to

25    COBBS and JONES, and ANDERSON either integrally participated in every decision made


                                                          11
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    12 of 79
                                                                          12 of 79

1     with regard to the removal of A.W.; the use of the possession of A.W. as leverage against
2     Taylor Webb to violate her and Jeremy Westfall’s familial association rights (the “Safety
3
      Plan” demand). However given her seniority, COBBS was the supervisor to JONES, and the
4
      supervisor whom JONES conferred with during her “investigation” of the matter of removing
5
      A.W. from her father Jeremy and mother Taylor, though PLAINTIFF’s allege in the
6
      alternative that COBBS was actually an integral participant in the decision to remove A.W.
7
      and/or the actual physical removal of the infant on October 31st, 2019, and allege COBBS did
8
      if nothing else in this instance and in furtherance of the policies of COUNTY, ratify, agree
9
      with, and/or determined and demanded, the actions and inactions of JONES complained of
10

11    herein.

12    32.       PLAINTIFFS are informed and believe and, based upon such information and belief,

13    allege that, at all times herein mentioned, each and every defendant-employee of the

14    COUNTY was the agent and/or employee of their co-defendants, and was acting either in
15    their individual capacity or in the scope, purpose and authority of COUNTY, and/or in their
16
      employment or agency with said entities, and with the knowledge, permission, ratification,
17
      and/or consent of said co-defendants and/or entities.
18
      33.       PLAINTIFFS are informed and believe, and thereon allege, that each of the named
19
      individual defendants hereinabove, did knowingly and willingly, with a common intent and
20
      scheme set forth in further detail herein below, conspire with the City of Modesto Defendants
21
      set forth below to plan and execute the unlawful removal of A.W. from her parents’ care,
22

23
      custody, and control on October 31st, 2019, in an effort to injure PLAINTIFFS and deprive

24    them of their rights, liberties, and interests, as such rights are afforded under the United States

25


                                                          12
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    13 of 79
                                                                          13 of 79

1     Constitution and the California State Constitution, and conspired generally to damage
2     PLAINTIFFS and inflict great injury upon them.
3
      CITY OF MODESTO
4
      34.      Defendant CITY OF MODESTO ("MODESTO") is a municipality in corporate
5
      form, organized and existing under the laws of the State of California, and has as an
6
      administrative subunit thereof called the MODESTO POLICE DEPARTMENT (hereinafter
7
      “MPD”), both of which, and any administrative or executive subunits thereof, will be
8
      collectively referred to herein as CITY.
9
      35.      CITY has in its employment various police officers, such as DOE 1 and DOE 2, the
10

11    individually named Defendants herein, who by virtue of their employment are state actors

12    within the meaning of that term in the jurisprudence of civil rights legislation embodied in 42

13    U.S.C. 1983.

14    36.      CITY promulgated, encouraged, and/or permitted, the policies, patterns, and
15    practices under which the individual defendants, and DOES 1 – 10, committed the acts or
16
      omissions complained of herein; and condoned, ratified, and encouraged the conduct of the
17
      CITY employee-defendants, as complained of herein, or failed to train, or inadequately
18
      trained the CITY employee-defendants in a manner intended to legitimately avoid the
19
      recurring violation of parent(s) and children(s) constitutional rights.
20
      37.      As the employer of police officers such as DOE 1 and DOE 2, CITY had primary
21
      responsibility for the training, education, and supervision of police officers, including not yet
22

23
      determined supervisors of such employees, and PLAINTIFFS are informed and believe and

24    thereon allege that it was CITY which promulgated, encouraged, administered, and/or

25    permitted the policies, practices, customs, and procedures under which, and as the moving


                                                          13
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    14 of 79
                                                                          14 of 79

1     force of which, the individual defendant employees of CITY committed the acts or omissions
2     and constitutional violations complained of herein.
3
      38.      Though not specified separately as a Claim for Relief in the heading herein below,
4
      PLAINTIFFS contend and allege the CITY is liable for the violations claimed in
5
      PLAINTIFFS’ First, Second, and Third Claims for Relief in this Complaint (14th Amendment
6
      – Removal), and all damages foreseeably flowing therefrom, by virtue of the law of Monell v.
7
      Department of Social Services, 436 U.S. 658 (1978), and its progeny.
8
      39.      PLAINTIFFS allege that the CITY has policies, practices, and/or customs which
9
      contain the following features in their modus operandi – features that are constitutionally
10

11    violative of parents’ and children’s rights on their face and yet perpetuated and pursued with

12    deliberate indifference to the rights and safety of PLAINTIFFS herein, and families such as

13    PLAINTIFFS’ within Stanislaus CITY. Such policies, practices, and customs are as follows;

14    A) A policy of integrally participating in the removal of children from their parents or
15    guardians without a warrant, consent, or imminent risk of serious bodily injury to [a]
16
      child[ren], taking [a] child[ren] when there is sufficient time to obtain a warrant and there are
17
      less intrusive means of protecting the child[ren] from whatever the alleged or perceived risk
18
      of serious bodily injury to the child[ren] might be, without any independent investigation
19
      whatsoever, but rather, merely because COUNTY social workers ask the police officers to
20
      assist them in removing child[ren] from their parent(s), as described to have occurred in this
21
      Complaint.
22

23
      B) A policy and/or unwritten practice or custom of integrally participating in the removal of

24    sibling[s] of children who are targeted for removal and/or are removed from their home,

25    parents, or lawful guardians by COUNTY social workers, again without any independent


                                                          14
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    15 of 79
                                                                          15 of 79

1     investigation, and when there has not been so much as an “allegation” of abuse or neglect of
2     the sibling[s], regardless of the absence of any imminent risk of serious bodily injury to
3
      [a/the] child[ren], taking [a/the] child[ren] when there is sufficient time to obtain a warrant
4
      and there are less intrusive means of protecting the child[ren] from whatever the alleged
5
      and/or perceived risk of serious bodily injury to the child[ren] might be.
6
      40.      PLAINTIFFS allege the CITY has no training and/or at best constitutionally
7
      inadequate training, with regard to all of the following areas of law and issues that arise
8
      routinely in the context of any child abuse and/or neglect investigation or request by
9
      COUNTY to integrally participate in the removal of children on a daily basis in the County of
10

11    Stanislaus;

12    A) the scope, nature, and importance of the 4th and 14th Amendment based rights protecting

13    familial association, including but not limited to,

14             i) the procedural due process right to have notice and the opportunity to be heard by
15             a neutral and detached judicial officer before the removal of a child from a parent’s
16
               care in the absence of narrowly circumscribed exceptions to that requirement based
17
               on circumstances constituting learned in the investigation of abuse/neglect of an
18
               imminent risk of serious bodily injury, and,
19
               ii) the constitutional rights and liberty interests of a parent to care for his/her child
20
               without unreasonable government interference, and the reciprocal rights of a child
21
               to same, and,
22

23
               iii) the existence and relevance of federal laws and precedent on the removal of

24             children from their parents/guardians in the context of an investigation of a child

25             abuse or neglect referral, and,


                                                          15
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  16 of 79
                                                                        16 of 79

1     B) the nature and extent of the physical, emotional, and psychological harm that removal of
2     children causes the parents and the children, including but not limited to,
3
               i) the permanent and untreatable emotional and physiological damage to children
4
               and life-long sequalae of emotional and psychological instability of children
5
               separated from their parent(s), and,
6
               ii) the nature of the aforementioned damage as being physically measurable in
7
               regard to physical changes in children’s developing brains as seen in the
8
               impairment of neurons and neurological receptor conductivity and diminished
9
               growth of both grey and white matter,
10

11             iii) the importance of the parent-child bond that is disrupted by removal and/or

12             separation from parent(s), to the long term behavioral, emotional, and

13             psychological function of [a/the] child[ren] passing through infancy, youth,

14             adolescence and adult hood, and inclusive but not limited to the effect of the
15             child[ren]’s ability to form lasting emotional bonds with friends, family, lovers and
16
               spouses, in addition to the panoply of individuals encountered in a lifetime such as
17
               teachers, coaches, pastors, and mentors, for whom children damaged in the way
18
               complained of above cannot learn and grow and achieve their highest and best
19
               human achievement because they cannot achieve any semblance of an intimate
20
               emotional bond with those individuals, and,
21
               iv) the depths of depression, despair, anxiety, anger, and grief visited upon parents
22

23
               of child[ren] removed by CITY, and the long term effects of that experience on

24             their ability to function emotionally and psychologically, to trust government

25             authority, and to feel safe and secure in their homes and families.


                                                          16
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    17 of 79
                                                                          17 of 79

1     CITY OF MODESTO DEFENDANT POLICE OFFICERS
2     41.      Defendant DOE 1 (“DOE 1”), whose acts as alleged herein were performed under
3
      color of state law, was at all times material hereto, upon PLAINTIFFS information and belief,
4
      a sworn police officer employed by CITY.
5
      42.      Defendant DOE 2 (“DOE 2”) whose acts as alleged herein were performed under
6
      color of state law, was at all times material hereto, upon PLAINTIFFS information and belief,
7
      a sworn police officer employed by CITY.
8
      43.      PLAINTIFFS are informed and believe and, based upon such information and belief,
9
      allege that, at all times herein mentioned, each and every defendant-employee of the CITY
10

11    was the agent and/or employee of their co-defendant police officers and/or social workers,

12    and was acting either in their individual capacity or in the scope, purpose and authority of

13    CITY, and/or in their employment or agency with said individuals and entities, and with the

14    knowledge, permission, ratification, and/or consent of said co-defendants and/or entities.
15    44.      PLAINTIFFS are informed and believe, and thereupon allege, that the two DOE
16
      individual police officer defendants hereinabove, did knowingly and willingly, with a
17
      common intent and scheme set forth in further detail herein below, conspire with the
18
      COUNTY Defendants set forth above to plan and execute the unlawful removal of A.W. from
19
      her parents’ care, custody, and control on October 31st, 2019, in an effort to injure
20
      PLAINTIFFS and deprive them of their rights, liberties, and interests, as such rights are
21
      afforded under the United States Constitution and the California State Constitution, and
22

23
      conspired generally to damage PLAINTIFFS and inflict great injury upon them.

24    //

25    //


                                                          17
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    18 of 79
                                                                          18 of 79

1     OTHER INVOLVED PERSONS AND TERMS
2     45.      Other persons relevant to the facts to be discussed include Frank Westfall, Jeremy’s
3
      father, Melinda Westfall, Jeremy’s step-mother, Paula Webb, Taylor’s mother, “Holly,”
4
      Taylor’s sister, and “Kimi,” Taylor’s sister.
5
      46.      The “TDM” occurring November 1st, 2019, as discussed below, stands for “Team
6
      Decision Meeting.” This is a meeting held by COUNTY with parents and sometimes other
7
      family members or support persons in a room with social workers and often social worker
8
      supervisors or “managers” such as TOUT.
9
      47.      The TDM name has changed, and it is currently referred to as a “Child and Family
10

11    Team” meeting, or “CFT.” It is handled the same as a TDM regardless.

12    48.      COUNTY will not allow parents to bring attorneys to these TDM meetings, who

13    might recognize the COUNTY employees’ threats and abuse of power as violations of State

14    and/or Federal Law, giving the COUNTY employees free reign to engage in threatening and
15    coercive tactics – such as happened during the TDM described herein below.
16
      49.      COUNTY uses these TDMs as fact gathering sessions during a time while
17
      contemplating intervention into the family’s associational rights, be it demanding they
18
      undertake some form of counseling, classes, obtain medical services, and a myriad of other
19
      services which are tied to federal funding requests the following year based on the number of
20
      “services” utilized, and one option available when they have not already taken the parents’
21
      child[ren], is threatening to to remove their child[ren]/
22

23
      50.      In this instance, and in countless instances every year within the County of

24    Stanislaus, COUNTY/CSA conducts these TDMs when they have already unlawfully taken

25    parent(s)’ minor child[ren].


                                                          18
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    19 of 79
                                                                          19 of 79

1     51.      In such instances where they have already taken a parent(s) child[ren], they use their
2     possession of the parent(s) child[ren] as leverage to extract concessions to various courses of
3
      action or cessation of courses of action by the parents in exchange for returning their
4
      child[ren] or placing the children at least with a relative, rather than placing their child[ren] in
5
      foster care.
6
      52.      There exists absolutely no provision of law that allows COUNTY/CSA to exclude
7
      parent(s) attorneys from such meetings, yet it is always the case that attorneys representing
8
      the parent(s) are not allowed to attend.
9
      53.      A term also used herein, is “Safety Plan.” The actual form that COUNTY/CSA uses
10

11    is titled an “Action Plan,” but the social workers of CSA themselves most commonly refer to

12    the process as “developing a safety plan,” and the final written product on a form titled

13    “Action Plan,” still as a “Safety Plan.”

14    54.      The Safety Plan is a handwritten document intended to memorialize alleged agreed
15    upon steps/tasks for the various participants – including the parent(s) – to take, what concerns
16
      justified the steps/tasks the various participants are to undertake, and spells out the
17
      “resolution” reached between the parties, whatever resolution that may be (continued
18
      detention of the child, removal of a child, return of a child, placement of a child with a
19
      relative or extended family member).
20
      55.      However, the “consent” of the parent(s), as with Taylor in this instance, is often
21
      coerced, accompanied by threats, and parent(s) are not free to object and demand their
22

23
      children be returned, as that will constitute an unwritten but widely recognized phenomenon

24    of “contempt of social worker.”

25


                                                          19
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    20 of 79
                                                                          20 of 79

1     56.      It is a phenomenon that constitutes a practice and custom of COUNTY and its CSA
2     social workers; if you as a parent challenge anything that a CSA social worker does or says,
3
      then they will increase their efforts, without reference to any moral or legal limits, to take the
4
      parent(s) children from them, thereby exacting retribution by such removal and separation of
5
      children from the parent(s) for parents having the daring and audacity to challenge the CSA
6
      social workers sense of omnipotence and superior knowledge and intellect.
7
                                                      III
8
                                 BACKGROUND & COMMON FACTS
9
      FEBRUARY OF 2019 – JEREMY’S DAUGHTER K.W. PASSES
10

11    57.      On February 27th, 2019, in the morning hours, exact point unknown, Jeremy’s oldest

12    child K.W. passed away in her sleep from her five (5) year battle with MSP3 Sanfilippo

13    Syndrome. She was age 10. K.W. was five (5) years old when the symptoms of her illness

14    manifested, and Jeremy learned then, with Taylor by his side, that K.W.’s disease was rare,
15    incurable, and she would not be expected to live into adulthood.
16
      58.      On the morning of February 27th, 2019, Jeremy went to wake K.W. for school, only
17
      to find her cool expired body in her little bed; neighbors have described the anguished cries of
18
      Jeremy Westfall coming from that home that morning as the most haunting and gut wrenching
19
      memory they could ever have.
20
      59.      That same day, social workers from the COUNTY removed Jeremy’s other child
21
      B.W., as in the case of A.W., without a warrant nor any circumstances constituting an
22

23
      imminent risk of serious bodily injury.

24    60.      The removal of B.W. is another incident illustrative of the customs and practices of

25    the COUNTY and their non-existent or insufficient training.


                                                          20
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
             Case Case
                  1:19-cv-01716-DAD-EPG
                       2:19-at-01147 Document
                                         Document
                                              1 Filed
                                                   1 12/09/19
                                                      Filed 12/09/19
                                                                Page Page
                                                                     21 of 79
                                                                           21 of 79

1     61.       In fact, social workers forced Jeremy to sign a “Safety Plan” under threat of
2     removing B.W. This was just as described below with regard to Taylor and A.W., with the
3
      slight difference that COUNTY/CSA had already unlawfully removed A.W. when Taylor was
4
      forced to sign a “Safety Plan” and Jeremy was forced to agree to not contest Taylor filing
5
      family law papers to strip him of any legal rights to his newborn daughter.
6
      62.       In this instance with B.W. in February of 2019, not an hour or two after Jeremy
7
      signing the “Safety Plan” which specified B.W. would stay at Jeremy’s father’s home rather
8
      than be taken into foster care, social workers went to B.W.’s school and took him into
9
      custody, and put him in foster care.
10

11    63.       This is another instance where the Monell practices of COUNTY’s forced “consent”

12    to “Safety Plan” upon threat of the unlawful removal of a child occurred, as they do routinely.

13    64.       This commenced a juvenile dependency proceeding against Jeremy, which was still

14    proceeding in October of 2019 when A.W. was born, despite the fact B.W. has never had a
15    single injury of any kind leading to a referral for abuse or neglect in the care of his father; not
16
      one.
17
      65.       By October of 2019, Jeremy was visiting with his son B.W. in two four-hour blocks
18
      per week, and he was not supervised by anyone during that time.
19
      66.       An autopsy of K.W. confirmed she passed away from the Sanfilippo Syndrome from
20
      which she suffered, an illness that is always fatal and very few even survive to adulthood.
21
      67.       All during the dependency proceedings to the date of A.W.’s removal, Jeremy was
22

23
      also continuing to visit with his son G.W., a severely autistic child. These visits took place at

24    any time he so desired, in agreement with Jeremy’s paternal aunt and uncle who had cared for

25    G.W. since before he was one (1) year of age.


                                                          21
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    22 of 79
                                                                          22 of 79

1     68.      ANDERSON, COBBS and JONES knew all about the foregoing circumstances
2     commencing with paragraph 54.
3
      69.      They knew about the juvenile case involving Jeremy and B.W., and in fact had
4
      accessed the entire file.
5
      70.      They knew about the passing of K.W. and the confirmatory autopsy report which
6
      indicated K.W. died of her Sanfilippo Syndrome disease. They knew about the visitation
7
      status of Jeremy with his sons B.W. and G.W.
8
      71.      They knew all of the foregoing before their removal of A.W. on October 31st, 2019.
9
      72.      The seizure and removal of A.W. from her parents’ care on October 31st, 2019 was
10

11    undertaken without either parent’s consent.

12    73.      The seizure and removal of A.W. from her parents’ care on October 31st, 2019 was

13    undertaken without probable cause.

14    74.      The seizure and removal of A.W. from her parents’ care on October 31st, 2019 was
15    undertaken without circumstances constituting an imminent risk to A.W. of serious bodily
16
      injury, and with more than sufficient time to obtain a warrant if in fact there had been
17
      probable cause to take protective custody of A.W., which there was not.
18
      75.      There existed no risk of injury of any kind to A.W. on October, 31st, 2019, such that
19
      there was not sufficient time within which to procure a protective custody warrant and
20
      lawfully seize and remove A.W.
21
      76.      COUNTY/CSA does not know and/or does not care about the rights of parents and
22

23
      children to live together without unnecessary government interference.

24    OCTOBER 2019 REMOVAL OF A.W.

25    77.      Taylor’s pregnancy had been good, normal, and mostly uneventful, however, when


                                                          22
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    23 of 79
                                                                          23 of 79

1     the time came for Taylor to go into labor a long and arduous delivery began.
2     78.        Taylor had dutifully complied with her prenatal course of care and stopped all
3
      drinking or occasional use of marijuana during her pregnancy.
4
      79.        Taylor was originally expected to give birth to her first child, and Jeremy’s fourth
5
      child, a daughter to be named A.W., on October 19th, 2019.
6
      80.        The birth, and all pre-birth maternity related healthcare Taylor had received,
7
      occurred at Sutter Health Memorial Medical Center in Modesto, Ca., which will simply be
8
      referred to from hereon as “hospital.”
9
      81.        Despite the predicted date of birth, Taylor did not go into labor until October 23rd,
10

11    2019, at which time she went and was admitted to the hospital.

12    82.        Taylor’s water had not broken at that point. Upon admission she was administered

13    Pitocin, a drug designed to induce labor.

14    83.        Also occurring during this initial visit, Taylor was administered intravenous
15    medications to address toxemia and/or symptoms of preeclampsia.
16
      84.        Twelve hours later, her labor had not progressed. She was sent home on the 24th of
17
      October, where she stayed for one whole day. Taylor returned to the hospital on the 25th of
18
      October.
19
      85.        Taylor presented to the hospital on the 25th of October not because of an intention to
20
      be admitted for the birth, rather she was at the hospital for a previously scheduled weekly
21
      checkup routine to approaching a due date for birth.
22

23
      86.        Taylor presented that day with what medical personnel felt to be excessive swelling

24    in her legs and her blood pressure was very high. Taylor was admitted, and the hospital staff

25    again administered Pitocin.


                                                          23
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    24 of 79
                                                                          24 of 79

1     87.        On this admission, a Dr. Pont ended up manually breaking Taylor’s water.
2     88.        Taylor’s labor started to progress. However, she seemed “stuck” at a point of eight
3
      (8) centimeters of dilation for several hours, and thus consideration of a C-Section came up
4
      with the doctor and staff.
5
      89.        At that point, Dr. Pont felt and explained that there were several requirements
6
      medically that had to occur before they would do a C-Section, so Taylor had to wait.
7
      90.        Once the requirements were met, it was time for Taylor to have a C-Section on
8
      October 27th, 2019.
9
      91.        A.W. was born happy and healthy on                  2019, at around 8 a.m.
10

11    92.        Jeremy was present at the birth. Jeremy held Taylor’s hand throughout the entire C-

12    Section.

13    93.        Jeremy was there in the hospital all but possibly one and one-half days of the entire

14    period that Taylor was at the hospital during the period from the 23rd of October until A.W.’s
15    birth.
16
      94.        However, Jeremy was not at the hospital on the date of the events and circumstances,
17
      described below, in which his daughter’s care, custody, and control was wrested from him
18
      unlawfully - simultaneously as it was wrested from Taylor - on October 31st.
19
      95.        Taylor’s mother Paula Webb, who resides in Clinton, Utah, arrived at the hospital
20
      the same day as A.W. was born, after the child’s birth. Jeremy was present in the room the
21
      majority of the time that Paula was there until the re-admission of Taylor on November 2nd,
22

23
      described below. Everything was absolutely fine in terms of the manner in which they were

24    communicating, laughing, and conversing; that would all change after the Team Decision

25    Meeting (“TDM”) on November 1st, 2019, to be described.


                                                          24
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    25 of 79
                                                                          25 of 79

1     96.      Around 11 a.m. on October 31st, 2019, the day Taylor was to be discharged, social
2     workers COBBS and JONES came into the hospital room. On this first appearance they were
3
      unaccompanied by anyone else. When they introduced themselves as social workers, COBBS
4
      said that they were there due to a “concern” about A.W.’s safety, and they wanted to discuss a
5
      “Safety Plan” for A.W. Taylor replied, “[A “Safety Plan”] [i]n regards to what?”
6
      97.      COBBS responded, “Jeremy’s history.”
7
      98.      Taylor responded saying, “I am going to videotape this conversation.”
8
      99.      When Taylor indicated she wished to videotape their conversation it visibly angered
9
      COBBS.
10

11    100.     COBBS told Taylor, “You don’t have a right to videotape us.”

12    101.     Taylor then said, “Well then I want a lawyer present.”

13    102.     In response to Taylor indicating she wanted an attorney present COBB said, “You

14    don’t need a lawyer, let’s just discuss a ‘Safety Plan’ and go from there.”
15    103.     Taylor then asked her what exactly her concerns were, and COBBS said, “We are
16
      concerned about A.W. being in the same household with you and Jeremy.”
17
      104.     At that point, JONES started talking very briefly to Paula, and then gave her a nod of
18
      the head towards the door. He and Paula exited the room and started talking outside the room
19
      for approximately five (5) to ten (10) minutes.
20
      105.     JONES and Paula then came back into the room where Taylor lay with A.W. in her
21
      arms.
22

23
      106.     Paula came back in saying to Taylor that she had agreed with JONES to do a drug

24    test so that A.W. could go into Paula’s “temporary custody.”

25


                                                          25
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  26 of 79
                                                                        26 of 79

1     107.      Taylor told Paula that she was not going to do that and did not need to do any drug
2     test because Taylor was getting a lawyer.
3
      108.      Taylor told Paula – right in front of COBBS and JONES - that she did not trust CPS
4
      because of what they put her and Jeremy through with K.W. and B.W.’s case.
5
      109.      Taylor also insisted to see some paperwork, some court orders or warrants, that gave
6
      the social workers legal authority to be making demands of her separating from Jeremy.
7
      110.      COBBS told Taylor that they did not have to show her any paperwork.
8
      111.      JONES then began telling Taylor what her “options” were.
9
      112.      JONES told Taylor she had the “option” to either stay where she was in her and
10

11    Jeremy’s house and have Jeremy move out, or, she had the “option” to go to one of her

12    sister’s houses.

13    113.      Taylor told him that neither sister was an option because they have children, and

14    CPS was corrupt and might go after her sister’s kids.
15    114.      JONES continued with his dissertation on how things were going to go, the
16
      arrogance of his words matched only by the arrogance of his entire demeanor.
17
      115.      JONES told Taylor that, “If we don’t come up with a plan and an agreement, A.W.
18
      will be taken and placed in foster care, and if she goes into foster care, you will never see her
19
      again!”
20
      116.      Taylor asked them pleadingly, “What is it you have against me? I do not have a
21
      criminal background I do not have anything?”
22

23
      117.      To that COBBS repeated it was because of “their” concerns of Taylor living with

24    and around Jeremy with A.W.

25


                                                          26
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  27 of 79
                                                                        27 of 79

1     118.     Then Taylor asked them in frustration, how they expected her to make a decision
2     right then and there without time to think about it, and maybe figure out if she could rent her
3
      own room somewhere. Taylor told them their demands for such a significant decision made
4
      without time for reflection was unrealistic.
5
      119.     Neither COBBS nor JONES really responded to Taylor’s comments directly, but
6
      seemed to mumble something about understanding that point, got up, and left the room.
7
      120.     While COBBS and JONES were outside the hospital room they called ANDERSON,
8
      who told them that if Taylor would not agree to move away or otherwise separate from
9
      Jeremy, they were to take A.W. from her.
10

11    121.     COBBS’s attitude and demeanor became increasingly hostile during the entire event,

12    to a point where before she left the room the first time she was being very loud, very

13    aggressive, and pointedly rude.

14    122.     COBBS would angrily gesticulate at Taylor while talking to her, especially when
15    Taylor reiterated that she was not “stupid,” when she had asked for a lawyer, and when she
16
      had asked for some paperwork authorizing the social workers to be taking A.W. from her
17
      care.
18
      123.     JONES was not as bad, but his entire presentation was like COBBS, of a nature to
19
      convey that he and COBBS were going to take A.W. from Taylor unless she cooperated fully
20
      with any and every of their demands.
21
      124.     When the two left the room Taylor immediately called Jeremy and told him what
22

23
      was going on as quickly as she could.

24

25


                                                          27
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  28 of 79
                                                                        28 of 79

1     125.     Immediately after that brief call Taylor called Melynda Westfall, telling her to please
2     come immediately as there were two CSA social workers in her room harassing her. Melynda
3
      hung up and immediately drove to the hospital.
4
      126.     While the social workers were absent, Paula began saying that Taylor was being
5
      “ridiculous” by not allowing Paula to take a drug test. Taylor was telling her that she was not
6
      being ridiculous, because CPS is a joke.
7
      127.     Paula stated more than once, “I understand where you are coming from.”
8
      128.     Between the time the social workers exited the room and law enforcement came in
9
      with them again a bit later, as will be explained shortly, Melynda arrived at the hospital. She
10

11    saw the social workers conversing in the hallway outside of the room but did not engage with

12    them and went directly into Taylor’s hospital room.

13    129.     Melynda, Paula, and Taylor were present when all of the following facts and

14    circumstances occurred in Taylor and A.W.’s hospital room on October 31st, 2019.
15    130.     Not long after the social workers exited the room the first time, a nurse came into
16
      Taylor and A.W.’s room and asked to take the baby so she could be weighed.
17
      131.     Suspicious of the request – because the child had already been weighed a couple of
18
      times and was by the doctor and staff’s own words doing just fine - Taylor told the nurse the
19
      child was not going anywhere without her, her mother, or Melynda.
20
      132.     The nurse acknowledged Taylor’s statements, and left the room.
21
      133.     Another two (2) to three (3) minutes passed, and the aforementioned nurse, a nurse
22

23
      that Taylor understood as being the “head nurse,” and an additional male, who was an

24    apparent hospital staff member, entered the room.

25


                                                          28
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  29 of 79
                                                                        29 of 79

1     134.     They were accompanied by COBBS and JONES, and now two Modesto police
2     officers Plaintiffs will designate as DOE 1 and DOE 2.
3
      135.     Immediately noticeable, was that the police officers had already put on latex gloves,
4
      which sent the message to Taylor, without words, that they were there for the purposes of
5
      taking her baby.
6
      136.     The officers were in full uniform, wearing bullet proof vests and full duty belts
7
      containing all the typical law enforcement tools of violence, from lethal hand guns to less-
8
      lethal weapons, such as tasers and pepper spray/mace.
9
      137.     The social workers had been out of the room somewhere between fifteen (15) and
10

11    thirty (30) minutes total before this entourage of government actors engaging in the abuse of

12    their lawful authority entered A.W. and Taylor’s hospital room.

13    THE REMOVAL OF NEWBORN A.W. FROM HER MOTHER

14    138.     This time, upon entry into the room, COBBS and DOE 1 almost simultaneously
15    announced that they were there to remove A.W.
16
      139.     COBBS continued, saying that, “Because you refused to cooperate, we are taking
17
      A.W.”
18
      140.     COBBS was referring to Taylor’s “refusal,” described hereinabove, to give them an
19
      answer about her preferred living arrangements within the very few minutes of their initial
20
      conversation in the room with just COBB and JONES there as government actors.
21
      141.     Again Taylor, now more emphatically than the time when the social workers were
22

23
      initially in the room, began asking COBBS, JONES, and now DOE 1 and DOE 2, “Where is

24    your warrant to take my baby? I want to see the warrant(!),” she said again, “Where is your

25    written warrant saying you are able to remove her from my care.”


                                                          29
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  30 of 79
                                                                        30 of 79

1     142.     Like COBBS had said previously, she replied, “We don’t have to show you any
2     documentation.”
3
      143.     COBBS said they did not need a warrant. She said such lack of need was due to
4
      “exigent circumstances,” though she mispronounced it approximately four times, “we can
5
      take A.W.”
6
      144.     Melynda then turned to DOE 1 and asked if COBBS statement was, “true and legal.”
7
      145.     DOE 1 responded saying, “Once we are dispatched to assist a warrant is not needed
8
      and the baby must be released to CPS.”
9
      146.     Then Paula said, “Don’t create any more problems for yourself, just let them take
10

11    her,” and Taylor, surrounded by armed police officers and the two social workers allowed her

12    mother to remove from her arms and she handed A.W. to the police officers or one of the

13    social workers.

14    147.     Taylor, through her mounting tears, tried to hand the police officers a bag of breast
15    milk that she had pumped. They said, “We can’t take it.” Taylor responded that it is important
16
      for A.W.’s health, and DOE 2 reluctantly took the bag from Taylor.
17
      148.     The officers and the social workers turned and walked out of the room with A.W.,
18
      but not before they left business cards with Melynda, and told her that there was going to be a
19
      TDM at 10:00 a.m. the following day at the “Family Services Center” on Hackett Rd., and
20
      that both she and Paula could attend.
21
      149.     COBBS also told them that there was a court date set for November 5th, 2019 at 8:30
22

23
      a.m. They then left the hospital room.

24

25


                                                          30
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
             Case Case
                  1:19-cv-01716-DAD-EPG
                       2:19-at-01147 Document
                                         Document
                                              1 Filed
                                                   1 12/09/19
                                                      Filed 12/09/19
                                                                Page Page
                                                                     31 of 79
                                                                           31 of 79

1     150.        With that, Taylor began crying non-stop, sobbing and wailing as she had never
2     experienced previously in her life; Taylor would later describe her tears as “waterfalls”
3
      coming out of her eyes.
4
      151.        Taylor cried out loud, “What did I do to deserve this! That’s my baby.”
5
      152.        Taylor was sobbing uncontrollably for approximately twenty (20) minutes before her
6
      tears began to subside. Taylor left the hospital that day in a massive state of depression, her
7
      body still aching from the C-Section that released the child the government actors had just
8
      removed from her without lawful justification.
9
      153.        Upon leaving the hospital, Paula and Taylor went to the home of Jeremy’s parents,
10

11    Frank and Melynda Westfall. Present in the home upon Taylor and Paula’s arrival, were

12    Melynda, Frank, Jeremy, B.W. a minor age five (5) at the time, and Frank & Melynda’s two

13    children.

14    154.        The adult family members put the children to activities in another room and sat
15    discussing what had just occurred. They shared their mutual disbelief at the fact CSA social
16
      workers and police had taken A.W. from Taylor based on claimed “concerns” about Jeremy,
17
      whose last conviction of any kind related to violence was in 2013, over six (6) years prior and
18
      involved verbal threats only, and the last conviction related to domestic violence was in 2008,
19
      over eleven (11) years prior.
20
      155.        Paula and Taylor both left the Westfall home after approximately one to one and
21
      one-half (1 – 1 ½) hours and returned to the home shared by Taylor and Jeremy. Shortly after
22

23
      they arrived, Paula got back in her car (she had driven from Utah), and went out and got food

24    for Taylor and herself. She also obtained prescription medication for Taylor while she was

25    out.


                                                          31
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
           Case Case
                1:19-cv-01716-DAD-EPG
                     2:19-at-01147 Document
                                       Document
                                            1 Filed
                                                 1 12/09/19
                                                    Filed 12/09/19
                                                              Page Page
                                                                   32 of 79
                                                                         32 of 79

1     156.      By the time Paula and Taylor had arrived at the home Taylor was weak and in severe
2     emotional depression, yet still had to explain and go through all that had happened to her in
3
      the hospital that day with the CSA social workers and members of the Modesto Police
4
      Department, with Jeremy.
5
      157.      After approximately three (3) hours or so from the arrival of Paula and Taylor,
6
      Taylor was physically and emotionally drained, and went to sleep.
7
      158.      Jeremy and Taylor lay together in their bed, both crying and trying to console each
8
      other until they fell asleep.
9
      CALL TO JORGE & SALISHA CRESPO
10

11    159.      Early in the morning on November 1st, 2019, Taylor made a call to friends of the

12    Westfall family that she had met and befriended through her over five (5) year relationship

13    with Jeremy.

14    160.      The friends’ names are Jorge and Salisha Crespo.
15    161.      Jorge and Salisha were already approved foster care providers, and in fact, they had
16
      placement of numerous foster care children in their care over the years.
17
      162.      Taylor called saying, “CPS is trying to take A.W. away from me. Can A.W. and I
18
      stay with you in Fort Bragg until we figure this out with CPS? I do not want to go to my
19
      mom’s.”
20
      163.      Salisha responded saying, “As always my house is yours whenever you need it for
21
      you and Audrey. And if I need to ensure Jeremy doesn’t come over trust and believe that will
22

23
      be the case. There is no need for you to go all the way to your Mom’s in Utah if you don’t

24    want to. Just remember you have options.”

25    //


                                                          32
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  33 of 79
                                                                        33 of 79

1     DISCUSSIONS WITH “MEDIATOR” BEFORE TDM BEGINS
2     164.     On the morning of November 1st, Paula, Melynda, and Taylor, drove together and
3
      attended the TDM at the CSA offices on Hackett Rd.
4
      165.     Before the TDM, earlier in the morning, COBBS had called both Taylor and Paula
5
      separately to make sure they were coming to the meeting.
6
      166.     After waiting in the lobby for fifteen (15) to twenty (20) minutes, another COUNTY
7
      social worker named Howard Courney came out to the lobby and introduced himself.
8
      167.     He indicated he would be the “mediator” or “facilitator” of the meeting; he was in
9
      fact in the meeting taking on those tasks the duration of its time.
10

11    168.     PLAINTIFFS have no information at this time on any role played by Howard

12    Courney in the meetings, discussions, or decisions of the social workers TOUT, COBBS, or

13    JONES, that proceeded the TDM; PLAINTIFFS have not named Mr. Courney as a defendant

14    based on the following facts regarding communications with him prior to the TDM and his
15    apparent primary role and tasks vis-à-vis the actual TDM that was held.
16
      169.     After introducing himself as the “mediator” or “facilitator,” Mr. Courney then told
17
      the three women, “They [the social workers] want to hear what your (Taylor) safety plan is
18
      for Audrey, how you will adhere to it and maybe, if they like your plan, they will agree to let
19
      Audrey come back in your possession.”
20
      170.     Mr. Courney continued, “They do not want to hear anything about ‘the accusations
21
      aren’t true,’ ‘those things didn’t occur,’ ‘he’s a good guy,’ none of that. They don’t want to
22

23
      hear that at all. If a plan to their liking does not happen, Audrey will be a part of the CPS

24    system. Do you understand?”

25


                                                          33
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  34 of 79
                                                                        34 of 79

1     171.     Though in utter shock at the description of the meeting they were about to attend
2     consisting of COUNTY employees acting as jury, judge, and executioner, and having to
3
      appease them in order to avoid A.W. being removed and put in the “CPS system,” all of the
4
      women acknowledged that they understood.
5
      172.     Once more, about five (5) minutes before the meeting actually started, Mr. Courney
6
      came out again and briefly said pretty much the same thing in abbreviated fashion, “This is
7
      what they want to hear: how you plan to protect Audrey, how you plan to follow through so
8
      you can get your daughter and keep her out of CPS. Do you understand?”
9
      173.     Again, the women indicated they understood what he was saying.
10

11    THE TDM BEGINS

12    174.     Most talking in this meeting on behalf of COUNTY/CSA was handled by TOUT.

13    175.     Behind her in the amount of talking on behalf of COUNTY was JONES, but

14    COBBS spoke up nearly as much.
15    176.     The meeting started with TOUT, as augmented from time to time by JONES and/or
16
      COBBS, telling Taylor “they” were worried for Audrey’s safety around Jeremy and that
17
      Taylor seems to be “easily influenced” by Jeremy.
18
      177.     When asked where this “easily influenced” claim was coming from, never mind the
19
      fact it is meaningless in the abstract, COBB said it came from the fact that in the hospital the
20
      day prior, after Taylor speaking to Jeremy, Taylor’s demeanor changed and she was not
21
      cooperating with them.
22

23
      178.     Taylor somewhat agreed her demeanor changed, but she said someone’s demeanor

24    is likely to change like hers did, when you march into their hospital room threatening you are

25    going to take their child and you then give them seconds to decide the next steps of their life!


                                                          34
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  35 of 79
                                                                        35 of 79

1     179.     Taylor pointed out that included where she would live, who she would live with, and
2     how she would get by, or else they would take her newborn child!
3
      180.     COBBS then told Taylor, “Our concerns are that Jeremy gets easily upset and yells
4
      and yelling is domestic violence.”
5
      181.     “Yelling” is not domestic violence.
6
      182.     “Yelling” does not ever cause imminent serious risk of bodily injury.
7
      183.     Ironically, despite this claim of some “inappropriate influence” Jeremy had over
8
      Taylor, with which he so “easily influenced” her, the social workers told Taylor that they
9
      were not prohibiting Taylor from being around or with Jeremy, just that she could not allow
10

11    A.W. to be around or with Jeremy.

12    184.     TOUT and the other two social workers also brought up K.W.’s death, speaking of it

13    in the false narrative of K.W.’s death CSA had maintained since their involvement in

14    Jeremy’s life in early 2019.
15    185.     COBBS said that the night K.W. passed, “Jeremy & Taylor had a fight and that
16
      K.W. was left unattended and not checked on for twelve (12) hours.”
17
      186.     All of the women disputed that claim, especially Taylor.
18
      187.     Taylor told them there had been no fight of any kind the night before K.W. passed
19
      away, not an argument, a disagreement, anything.
20
      188.     Taylor told them she herself had been in K.W.’s room that very morning at
21
      approximately 5:30 a.m. to retrieve some work clothes from the closet in that room and had
22

23
      seen that K.W. was in fact breathing.

24    189.     Taylor also told them it was her understanding CSA had admitted K.W.’s death was

25    from natural causes and had stopped pursuing that manufactured concern.


                                                          35
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  36 of 79
                                                                        36 of 79

1     190.     Taylor told them it was not until approximately 7:15 a.m. that Jeremy had gone into
2     K.W.’s room to wake her up for school that he found his daughter deceased in her bed; she
3
      had not been left “unattended” for twelve (12) hours, nor any period of time longer than any
4
      normal ten (10) year old child who goes to bed and sleeps in their own room.
5
      191.     Taylor told them that all of their claims were completely untrue, and that she and
6
      Jeremy never neglected K.W. in any way.
7
      192.     Taylor told the social workers that she was there like a biological parent for K.W.,
8
      treated her as her own daughter, and even cared for K.W. about 50% of the time during an
9
      approximate five (5) month separation as a couple.
10

11    193.     Taylor added, if she was so uncaring about this child, then why did she spend seven

12    (7) days in Children’s Madera Hospital when K.W. was going through a G-tube placement?

13    194.     When Taylor and the two grandmothers also chimed in disputing COBBS claims,

14    COBBS stated, “Well that’s what is in our paperwork, and that is what we go by.”
15    195.     That statement by COBBS was true, COUNTY/CSA social workers go by their own
16
      narrative of facts and history, regardless of whether it is correct or falsified from the inception
17
      of a matter.
18
      196.     Taylor and/or one of the grandmother’s pointed out a common sense way to assess
19
      how and why K.W. died, telling COBBS she should “go by” the death certificate or autopsy
20
      report, both of which would verify that K.W. had died from the natural sequalae of her illness,
21
      Sanfilippo Syndrome.
22

23
      197.     COBBS response, in the face of a suggestion to look at the death certificate and/or

24    autopsy report, was that “we believe K.W.’s deterioration was due to neglect on Jeremy’s part

25    which led to her death.”


                                                          36
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  37 of 79
                                                                        37 of 79

1     198.     The documents Taylor and the grandmother were referring to, were literally in the
2     files of the case involving Jeremy and B.W., right there in the building they were sitting in
3
      even if COBBS did not have the file there in her hands.
4
      199.     At no time did COBBS, JONES, or TOUT, go or ask someone to go, and simply get
5
      and read those rather “summary” documents as to the passing of K.W.
6
      200.     Taylor told her, “Children with her disease virtually all die between the ages of ten
7
      (10) and fifteen (15), and when K.W. died, she was ten (10), so how it is that anything Jeremy
8
      did or did not do led to K.W.’s death?”
9
      201.     The question was admittedly rhetorical, and Taylor received no response from any of
10

11    the three, TOUT, COBBS, or JONES.

12    202.     COBB, nor JONES, nor TOUT had any specialized medical training of any kind,

13    much less highly specialized medical training to legitimately form or express an opinion about

14    the death of a child with Sanfilippo Syndrome; sadly, it did not stop them from doing so.
15    203.     It was clear that no amount of logic or truth was going to matter, thus Taylor,
16
      Melynda, and Paula gave up, and the conversation turned to the inquisition about how Taylor
17
      was going to keep A.W. “safe” from Jeremy, a man who had never been arrested or charged
18
      of any crime of neglect or abuse, against any child, ever.
19
      204.     JONES begins asking Taylor if she had “made up her mind as to where she wanted
20
      to go,” following up on his threats from the day prior, where Taylor had to decide where to go
21
      or have her child removed – and apparently had not decided fast enough on November 1st.
22

23
      205.     At that moment, Taylor thought to herself exactly about what Mr. Courney had told

24    them outside of the meeting.

25


                                                          37
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  38 of 79
                                                                        38 of 79

1     206.     Taylor absolutely did not want to go to her mother’s home in Utah, but as she had
2     told COBBS and JONES in the hospital, she was not going to go to either of her sisters’
3
      homes and risk subjecting their young children to CSA intervening in their lives.
4
      207.     Taylor had the same fears as to the idea of bringing up staying with the Crespos in
5
      Fort Bragg, as they also had children in their home.
6
      208.     But the overarching reason for deciding not to bring up the Crespo / Fort Bragg
7
      option was the comments by the social workers about how Utah would be “good” or “great”
8
      because it was so far away from Jeremy.
9
      209.     It seemed to Taylor, and to Melynda, like saying that she would go to her mother’s
10

11    home in Utah was the only possible answer that would allow her to get A.W. returned to her,

12    so she indicated that would be the “plan.”

13    210.     TOUT, COBBS, and JONES then expressed that they liked that answer, and turned

14    to the issue of how soon she would leave for Utah.
15    211.     Taylor and Paula explained as soon as A.W. was back in Taylor’s possession, Paula
16
      would call Southwest Airlines, where she had a ticket for herself for a later date in November.
17
      She would change the ticket to Taylor being the passenger and change the date of travel to
18
      Utah to as soon as possible.
19
      212.     The tribunal of social workers agreed that would be acceptable.
20
      213.     Taylor had been told by Dr. Pont who performed her C-Section that she would need
21
      to engage in no work, and engage in minimal activity, for six (6) weeks post her C-Section.
22

23
      214.     This topic came up because Taylor expressed displeasure with the fact that she was

24    now going to lose her job of over a year and half and the health insurance that went with it.

25


                                                          38
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  39 of 79
                                                                        39 of 79

1     215.     Taylor had been working for Bronco Winery as a “replenisher,” responsible for
2     moving finished product as needed in the facility and packing pallets for shipments to fulfill
3
      purchase orders in April of 2018.
4
      216.     Through Taylor’s employment, she had full health benefits for her and was of course
5
      going to add A.W. to her insurance in November.
6
      217.     Taylor told them how she did not want to lose her job, how she relied on the health
7
      care insurance from the job and was intending to put A.W. on her employer-subsidized health
8
      insurance as soon as she returned to work.
9
      218.     TOUT, COBBS, and JONES dismissed Taylor’s concerns entirely, simply saying
10

11    something about how it was unfortunate, but she could “find another job,” there was always

12    some kind of public-assistance subsidized health insurance for mothers with newborns, and,

13    she could receive child support from Jeremy.

14    219.     Paula told the social workers that during the six (6) week prohibition from work that
15    was medically imposed, Paula would “support” Taylor and the baby financially.
16
      220.     At no time, did any participant in the TDM from CSA bother to ask about Paula’s
17
      financial circumstance, her income, her assets, her debts, or anything of the sort.
18
      221.     Paula worked as a dental assistant, and the social workers were told that.
19
      222.     However, Paula was earning less than $40,000 a year, was barely able to keep herself
20
      afloat financially, and was renting a room in a built-out basement in a home in Clinton, Utah.
21
      223.     Then TOUT said in reference to the move-to-Utah plan, “This all sounds good, but
22

23
      are you willing to file for full legal custody of A.W. – because Jeremy is the father, he has

24    rights and we can’t have him fighting this.”

25


                                                          39
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  40 of 79
                                                                        40 of 79

1     224.      These social worker Defendants were now intending to use Taylor, by virtue of their
2     holding her daughter hostage and A.W.’s release conditioned on Taylor’s cooperation with
3
      their demands, to interfere with Jeremy’s rights to his child.
4
      225.      As with everything else being hoisted upon Taylor by these Defendants, Taylor did
5
      not want to file legal proceedings against Jeremy for anything because, unlike these state actor
6
      Defendants, Taylor actually knew Jeremy. She knew how he was a good father, a man she had
7
      watched dutifully care for his invalid daughter, while handling twelve (12) plus hour
8
      workdays (with the commute), in ways only parents who have invalid children could hope to
9
      understand.
10

11    226.      However, given the fact they still held A.W. and would not return her unless she

12    complied with their demands, Taylor simply had no choice but to comply.

13    227.      Taylor responded, “If that is what has to happen in order to have you return my

14    daughter, that is what I will do.”
15    228.      TOUT asked Taylor if she thought Jeremy would go along with this effort to take
16
      away all of his rights to his child, and Taylor said she believed that he would, knowing that
17
      Jeremy would not want his newborn baby thrown into the CSA foster care system and the
18
      mother of his child along with her dragged into the County of Stanislaus juvenile dependency
19
      system.
20
      229.      With that, the social workers called Jeremy and put him on speakerphone.
21
      230.      Jeremy, faced with the exact same threat, the continued detention of his newborn
22

23
      infant away from not only him, but his child’s breastfeeding mother and placed in foster care,

24    stated he would agree so that the baby could be returned to Taylor.

25


                                                          40
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  41 of 79
                                                                        41 of 79

1     231.        Jeremy did tell them in the phone call that what they were doing was wrong and
2     asked several questions of the social workers.
3
      232.        Jeremy said they, their agency, had painted a false and contrived picture of him.
4
      233.        As he was doing this “complaining” about COUNTY and what its social workers
5
      had done to him, TOUT began putting her head in her hands in a manner that seemed to
6
      comport with Courney’s words that they “did not want to hear about how he was a good guy,”
7
      or how the claims against him were false.
8
      234.        Jeremy asked whether the situation of his having absolutely no legal rights to his
9
      child would be temporary or permanent.
10

11    235.        JONES assured Jeremy the situation would be temporary.

12    236.        JONES had absolutely zero legal training, was not a lawyer, and had no basis for

13    expressing definitively that the suspension of Jeremy’s legal rights to his child would be

14    “temporary.”
15    237.        The social workers, again with TOUT doing most of the talking, told Jeremy that
16
      once he completed the services that they (CSA) wanted him to complete in his dependency
17
      action with B.W., then he could go to court against Taylor and have his parental rights
18
      restored.
19
      238.         Taylor, whose absolute main goal was to retrieve custody of her child, tried to
20
      reassure Jeremy that if he was done with CSA and wanted to have his rights restored she
21
      would say “no problem,” adding that she would do so because, “I know you’re a good father.”
22

23
      239.        Jeremy asked JONES at one point, “Why is all of this happening?” “We [Taylor and

24    I] have never had any issues between us.”

25


                                                          41
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  42 of 79
                                                                        42 of 79

1     240.     JONES, rather than answering Jeremy’s question, stated, “So you are agreeing that
2     you will turn over your parental rights?”
3
      241.      Although Jeremy reiterated that there have never been any issues about abuse or
4
      domestic violence by Jeremy against any of his children or Taylor, JONES claimed, “It
5
      [violence between Jeremy and Taylor] has been reported to the police.”
6
      242.      Jeremy and Taylor said they had never had any domestic violence between them,
7
      and Jeremy told them that there had never been a police call to the house regarding domestic
8
      violence between he and Taylor.
9
      243.     Jeremy explained that any police involvement at his house since he and Taylor had
10

11    become a couple a little over five (5) years prior, had all been related to his brother Josh.

12    244.     He explained Josh did not, and never had (other than when they were children) lived

13    with Jeremy, and Josh had a long history of substance abuse issues that may or may not also

14    be associated with mental health problems.
15    245.      TOUT, nor COBBS, nor JONES had any response to give that true statement of
16
      fact, and just ignored it.
17
      246.      The next thing that was brought up about Jeremy’s alleged “violence” was the claim
18
      that in the case involving B.W., the social workers investigating had claimed that B.W. told
19
      them – in an unrecorded, unwitnessed by any non-CSA employee interview – that B.W. had
20
      seen his father strike Taylor.
21
      247.      The way it was stated by one of the social workers, was, “We have reported that
22

23
      B.W. watched his dad hit you in the face.”

24    248.      Taylor told them once again, that is not true.

25


                                                          42
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  43 of 79
                                                                        43 of 79

1     249.      Taylor and Jeremy, had in fact addressed the alleged statements by B.W. on
2     February 25th, 2019, by going down to CSA offices to speak to the supervisor of Ophelia
3
      Nguyen, whose name is Claudia Llamas-Caballero, on February 27th, 2019.
4
      250.     When they met Ms. Llamas-Caballero they asked her to actually look at Taylor
5
      closely and see if she could see any marks.
6
      251.     Taylor of course had no marks on her and that was readily evident
7
      252.     Taylor and Jeremy then asked her to take pictures to in fact document that there were
8
      no marks at all on Taylor’s head or anywhere else.
9
      253.     Taylor told TOUT, COBBS, and JONES, that when they offered Claudia Llamas-
10

11    Caballero to take pictures of Taylor’s head and face, she refused, saying, “It is not necessary.”

12    254.     The social workers then ended the conference call with Jeremy, and continued to talk

13    to Melynda, Paula, and Taylor.

14    255.     In addition to everything already described, JONES, COBBS, and TOUT told Taylor
15    that she had to go directly after the meeting, and file papers in the family court seeking to take
16
      away any of Jeremy’s custody rights.
17
      256.     They told Taylor to take the form titled “Action Plan,” the form which they
18
      repeatedly referred to as the “Safety Plan,” down to the Court and file it with the papers that
19
      she would file to cut off all legal rights of Jeremy to his daughter A.W.
20
      257.     They told Taylor that she had to put Jeremy’s “full criminal history” on the family
21
      law filings in order to have the Court agree to grant full custody of A.W. to Taylor.
22

23
      258.      As with everything else that TOUT, COBBS, and JONES were demanding of

24    Taylor, as they would not return her child unless she agreed, she was forced to acquiesce to

25    their demands.


                                                          43
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  44 of 79
                                                                        44 of 79

1     259.     As everything appeared to be wrapped up and “agreed” upon, Taylor asked if they
2     would now give her A.W. back, and TOUT told her, “No, we’re not going to give her to you
3
      right now, but after you go down to the Court and bring us back the stamped copies, then you
4
      can have her back by tonight.”
5
      260.     In the concluding minutes of this abhorrent power-abusive meeting, TOUT said,
6
      “Taylor, the meeting is over, we’re no longer taking notes. I wanted to ask you – has Jeremy
7
      ever hit you?
8
      261.     Taylor replied emphatically, “No!”
9
      262.     TOUT asked, “Has he ever been violent toward you?
10

11    263.     Taylor replied emphatically, “No!”

12    264.     TOUT asked, “Have you ever been in fear of Jeremy?”

13    265.     Taylor again replied emphatically, “No!”

14    266.     If the Defendants COBB, JONES, or TOUT had bothered to review the file of the
15    case involving Jeremy and his son B.W., or possibly spoke with some social worker who had
16
      been involved in that proceeding, they would know that Taylor and Jeremy had maintained
17
      from their very first interview with a CSA social worker after K.W. passed and COUNTY
18
      removed B.W., that they had never engaged in any domestic violence between them.
19
      267.     Then almost in passing, TOUT asked Melynda about Jeremy’s visitation schedule
20
      with his son B.W. who was in Melynda’s care, “How often does Jeremy see B.W.?”
21
      268.     Melynda’s response was, “He gets 2 hours, 2 days per week, unsupervised visits
22

23
      with B.W.,” then correcting herself, saying, “Excuse me, that’s been increased to 4 hours 2

24    days per week, usually on the weekends, due to [Jeremy’s] work.”

25


                                                          44
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  45 of 79
                                                                        45 of 79

1     269.     It is unknown to PLAINTIFFS if TOUT, ANDERSON, COBBS, or JONES actually
2     knew that Jeremy was having two four-hour unsupervised visits with his son B.W., but that
3
      information absolutely would be found in the very same “papers” – meaning the file on
4
      Jeremy’s case with B.W. - that COBBS said they “go by.”
5
      270.     The entire time spent in this meeting with life-altering consequences for Taylor, for
6
      A.W., for Jeremy and the entire Westfall family, was approximately 35 to 45 minutes.
7
      STRAIGHT TO FAMIILY COURT TO FILE CUSTODY PAPERS
8
      271.     When the meeting ended, Melynda, Paula, and Taylor drove directly to the family
9
      law court in Modesto. At the courthouse, Taylor had to pay for the forms that were needed to
10

11    file for full legal and physical custody of A.W.

12    272.     Paula and Melynda brought the papers over to Taylor, and Taylor refused to write up

13    the declaration upon which the requested orders would be granted or denied.

14    273.     When Taylor refused, Paula said that she would write them up, and indeed all of the
15    filed family law papers requesting sole legal and physical custody of A.W. by Taylor are in
16
      Paula’s handwriting.
17
      274.     Melynda, said more than a couple times, that they should not be filing these papers at
18
      all, knowing as did Paula and Taylor, that they were stating lies to the Court, and lies under
19
      penalty of perjury, all because of the threats and coercion of TOUT, COBBS, and JONES.
20
      275.     Paula completed the preparation of the family law pleading forms, however, the
21
      Clerks’ office closed for some kind of an inter-office event for over an hour.
22

23
      276.     While the Court was closed and they were waiting to file the family law pleadings,

24    Taylor frantically searched the internet for an attorney to possibly consult with about the

25    nightmare she was living in at that very moment.


                                                          45
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    46 of 79
                                                                          46 of 79

1     277.     Taylor was able to speak briefly with an attorney in Sacramento area named Joseph
2     Weinberger and took a photo and either e-mailed or texted Mr. Weinberger a picture of the
3
      “Action Plan” she was forced to sign at the TDM.
4
      278.     When the clerk windows re-opened and the family law filing was submitted, Taylor
5
      was told to come back in two days, between 1:30 and 3:00, to receive the papers, whether the
6
      requested orders would be granted or denied.
7
      279.     The clerk asked if she (Taylor) was going to be picking them up, or another person,
8
      because if another person was going to then Taylor would need to sign a sort of permission
9
      slip that would allow the other person to pick up the papers.
10

11    280.     Thinking at the time that she would be in Utah by then, Taylor took and signed two

12    of the forms, but left the actual name of the person who might be picking them up blank,

13    thinking she would ask either Frank Westfall or a Westfall family friend named Mike to pick

14    up the papers when they were ready. That is what Taylor did, giving the signed permission
15    slips to Frank, and now either man could go pick up the filing once the Court had ruled upon
16
      it.
17
      281.     With the file-stamped family law filed papers in hand, but the requested orders not
18
      yet reviewed or much less granted by the Court, Taylor took pictures of the papers and Paula
19
      e-mailed them to COBBS.
20
      282.     The response to the e-mail was that they were received, and a supervisor would be
21
      calling Paula with a time and place to pick up A.W.
22

23
      283.     Paula was also told by COBBS that she needs to keep her phone nearby because

24    “they” don’t like to “waste time.”

25


                                                          46
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  47 of 79
                                                                        47 of 79

1     284.     Taylor was not reunited with A.W. until approximately 8:00 p.m. on November 1st,
2     2019.
3
      285.     Shortly thereafter, she sent an e-mail to Joseph Weinberger, which stated the
4
      following;
5
               From: Taylor webb <taylor.*********>
6              Sent: Friday, November 1, 2019 9:40:42 PM
               To: Joe Weinberger <Joe@weinbergerlaw.net>
7              Subject: Re: [A.W.] Westfall
               I have custody back and [A.W.] is home with me and we are leaving to Utah on
8              Monday. I was forced to file fully custody papers in order to get [A.W.] back in
               my custody. When at the meeting today I was told I had to submit the paper I sent
9
               you earlier in order to be granted fully custody Immediately. I also had to write
               out a statement stating why I felt Jeremy’s rights should be taken away and was
10
               forced to say thing I truly do not believe. I was made to say thing I do not believe
11             in any way shape or form to make him out to be the bad person in order to have
               [A.W.] in my custody again. I submitted false information in order to do what I
12             had to be the best mother I can be to [A.W.]. They also continue to bring up false
               information about my stepdaughter [K.W.] and her passing saying that she was
13             neglected for over 12 hrs without any supervision the night she passed away.
               They stated that a call was made to the police again mine and Jeremy’s house
14             stating that they had believed domestic violence was going on in the home. They
               also stated that me and Jeremy were fighting that night and I took [B.W.] and left
15             the house and did not return that night which did not happen. On Tuesday day a
               copy of the order I placed today is being released and I’m having it picked up and
16
               mailed to me I will get you a copy of it and send it to you by mail or fax please let
17             me know the best way to get you the copy of the order. If you have any questions,
               please reach out to me any time by phone or email. My cell phone number is
18             (209) ***-**** Thank you for everything you are doing for my family.

19
      286.     On November 1st, after the filing of the family law papers seeking temporary custody
20
      of A.W. with Taylor – and keeping A.W. away from Jeremy – Taylor and Paula went to the
21
      home of Jeremy’s parents (Frank and Melynda Westfall), in order to drop of Melynda.
22

23
      287.     During Paula’s time at the home Paula approached Jeremy and she said this while

24    giving Jeremy a hug, and in the presence of Taylor, Frank, and Melynda, “I’m sorry I

25


                                                          47
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  48 of 79
                                                                        48 of 79

1     submitted these papers, it’s not true what is put on these papers,” and she told Jeremy, “I love
2     you.”
3
      288.     She said to Jeremy, “You can come out to Utah and visit your daughter anytime you
4
      want.”
5
      289.     In conversations recorded in Utah after Taylor awoke from the medically induced
6
      coma about to be described below, Paula Webb claimed that CPS claimed they had “nothing
7
      to do with it,” referring to the family law court filing, and “that’s bullshit, that’s pure bullshit,
8
      I don’t care what they said, I don’t give a fuck.”
9
      RE-ADMITTED TO HOSPITAL
10

11    290.     After completing the filing required by JONES, COBBS, and TOUT, in order to

12    receive A.W., Paula and Taylor dropped Melynda off at her home and continued to the

13    designated location for receiving A.W. back into Taylor’s care. From there, Paula and Taylor

14    drove to Taylor’s sister’s house (Kimi) located in Manteca.
15    291.     Shortly after arrival at Kimi’s home, Taylor began experiencing shortness of breath.
16
      She mentioned it initially to her mother Paula, and Paula’s response was that she simply
17
      needed to “relax” because they had been “going all day.”
18
      292.     Taylor got A.W. situated for bed, then went to bed herself. At 1:30 a.m. Taylor
19
      woke up experience far more severe shortness of breath. She turned to her mother and told
20
      her, “I need to go to the hospital.”
21
      293.     Paula’s reply was, “Ok, put the baby in the car seat and get her diaper bag ready.”
22

23
      Taylor was stunned that given her obvious serious health problems Paula’s response was for

24    her to put the baby in a car seat and get the diaper bag ready, but rather than argue, she did so

25


                                                          48
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  49 of 79
                                                                        49 of 79

1     and they got in the car and drove to Memorial Medical Center in Modesto. This was the only
2     medical facility that was covered by Taylor’s insurance.
3
      294.     They arrived at the hospital at approximately 2:30 a.m. on the 2nd of November,
4
      2019, and Taylor was promptly admitted to the emergency room. X-rays were taken and
5
      some blood work was performed. After approximately five (5) hours, Taylor was admitted to
6
      an actual private hospital room. Paula had left the hospital with A.W. well before Taylor was
7
      admitted to a private room.
8
      295.     That event of being admitted into the private room was the last thing Taylor
9
      remembers, because sometime within the next twenty-four (24) to thirty-two (32) hours, she is
10

11    informed and believes that she was placed into a medically induced coma. She would later

12    learn that she was suffering from pneumonia and preeclampsia, as well as an infection. In

13    addition, she was suffering from “PRES,” which is commonly referred to as “swelling of the

14    brain,” which was creating significant intercranial pressure.
15    296.     Taylor remained in the coma, and was fully intubated and catheterized, with
16
      intravenous feeding tubes and a regimen of antibiotics flowing into her body at least three or
17
      four days.
18
      PAULA SEEKS GUARDIANSHIP ON ADVISEMENT OF COUNTY
19
      297.         At an unknown point after Taylor had been placed into the coma, but prior to
20
      November 5th, 2019, Paula contacted COBBS, JONES, and they directed her to seek a
21
      guardianship over A.W.
22

23
      298.     The social workers told Paula that she had to file the Guardianship papers in order to

24    keep them out of Taylor’s life; though this is according to Paula in an audio recording of a

25


                                                          49
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  50 of 79
                                                                        50 of 79

1     conversation between Taylor and Paula in Utah so the allegation can only be said to be on
2     information and belief based on that recording at this time.
3
      299.     Eager to do the social workers bidding based on her own fear of the social workers
4
      and their “child protective services,” Paula promptly prepared and filed pleadings on
5
      November 5th, 2019, in the Stanislaus Superior Court seeking to have herself declared the
6
      Guardian of A.W.
7
      300.     Paula received a “Temporary” Guardianship order filed on the 15th of November,
8
      2019, at which time Taylor had been out of a coma for several days.
9
      301.     As of the filing of this Complaint on December 9th, 2019, although Taylor is no
10

11    longer in a coma, Paula Webb has refused requests by Taylor’s counsel to dismiss the

12    Guardianship proceedings.

13    302.     Paula arranged with COBBS and/or JONES, to have Jeremy served with the

14    Guardianship pleadings, and provided them with a copy to do so; the details of the service of
15    those papers on Jeremy is addressed hereinbelow.
16
      303.     It is unknown who from COUNTY was the actual man who served Jeremy on the
17
      15th of November, 2019, but he was wearing a shirt with readily visible printing or stitching
18
      on it stating, “County of Stanislaus,” and had some form of a “badge” on his person.
19
      TAYLOR WAKES FROM COMA
20
      304.     When Taylor woke from her coma, the first thing she became acutely aware of
21
      within the first twenty-four (24) hours on a cognitive level beyond merely recognizing who
22

23
      everyone was and being able to speak – albeit speaking incoherently for a couple of hours -

24    was that her mother had begun dictating all sorts of decisions that were Taylor’s to make.

25


                                                          50
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  51 of 79
                                                                        51 of 79

1     305.      For example, Paula had begun dictating who could come to the hospital to visit
2     Taylor.
3
      306.      Paula had taken Taylor’s wallet, and denied to Taylor that she had it, only giving it
4
      back to her when they later arrived in Utah.
5
      307.      Paula had taken Taylor’s cell phone, and refused to give it back to her, telling Taylor
6
      initially that she had installed a different password and refusing to give the phone or the
7
      password to Taylor.
8
      308.      On a later day, as the argument about Paula’s seizure of Taylor’s phone continued,
9
      Paula claimed that after installing the different password she was at some point recharging the
10

11    phone, she went to enter the password she had put on the phone and she could not remember

12    the password she used, so she was unable to do so within three tries and the phone had

13    become deactivated.

14    309.      One of the very first things that Taylor sought when she came out of her coma, was
15    the companionship of her five and a half (5 ½) year partner, and father of her child, Jeremy.
16
      310.      Taylor told Paula she wanted Jeremy and wanted to know where Jeremy was. Taylor
17
      asked for her phone so she could call Jeremy. Paula told her that she wasn’t allowed to have
18
      her phone in the hospital, it was “hospital policy;” she would only tell her about the prior
19
      “password” and “deactivation” issue a day or so later.
20
      311.      What Taylor did not know, was the full extent of Paula’s sudden hostility and refusal
21
      to communicate with the Westfall family members.
22

23
      312.      Paula did speak to both Melynda, and Frank on one or two occasions when Taylor

24    was admitted and when Taylor was actually in her coma, but after that calls were not picked

25    up by Paula nor callbacks made but on a handful of occasions.


                                                          51
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  52 of 79
                                                                        52 of 79

1     313.     Paula began refusing to even answer the phone when a Westfall family member,
2     including Jeremy, would call.
3
      314.     This created a significant amount of hostility in the Westfall family for Paula, who
4
      was keeping them away from Taylor whom they had for over five years treated and accepted
5
      Taylor as a member of the family and literally the mother to Jeremy’s children, Frank and
6
      Melynda’s grandchildren.
7
      315.     Not surprisingly, this was creating a lot of hostility between Taylor and Paula as
8
      well.
9
      316.     Paula was engaging in the same type of overbearing, must-control-everything
10

11    behaviors Taylor had experienced her entire life with her mother.

12    317.     Indeed, Taylor had on more than one occasion cut-off all communication with Paula,

13    and on one of those occasions the period of no contact lasted approximately two (2) years.

14    318.     This was one of many facts shared with COBBS and JONES when they would later
15    appear at her hospital bed when recovering from her coma.
16
      319.     As Taylor became more and more lucid over the next day or so upon coming out of
17
      the coma, Paula kept telling Taylor that if she didn’t go to Utah with her then Paula was going
18
      to have full custody of her daughter, and telling Taylor that she had to “choose between A.W.
19
      and Jeremy.”
20
      320.     Paula also told Taylor that she had to “break up” with Jeremy, numerous times.
21
      321.     On one particular day, exact date unknown, Paula told Taylor that she was just going
22

23
      to leave with the baby for Utah.

24

25


                                                          52
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  53 of 79
                                                                        53 of 79

1     322.     At some point, a nurse or other hospital staffer explained to Taylor that if she felt her
2     mother was interfering in Taylor making her own decisions, then she could contact a hospital
3
      “advocate.” Taylor did so promptly after she learned of this possibility.
4
      323.     Strangely, shortly after Taylor requested to speak with a hospital advocate, Jeremy
5
      was allowed to visit her in the hospital.
6
      324.     The day that Jeremy came to the hospital to visit with Taylor, which was November
7
      10th, 2019, things again got ugly as to Paula and her behaviors.
8
      325.     Early in the morning, Taylor had called her mother and told her that Jeremy was
9
      coming to the hospital to visit her and the baby that day, and that the hospital had told her that
10

11    was fine.

12    326.     Paula was immediately angered, and after she hung up the phone with Taylor, Paula

13    called COBBS and/or JONES to advise them that Taylor was allowing Jeremy to visit her in

14    the hospital.
15    327.     Then after Jeremy had arrived and was visiting with Taylor, Paula called Taylor
16
      again on the hospital’s line complaining that Jeremy is not allowed to be in the hospital at all.
17
      328.     Taylor told her that Jeremy was there visiting with her right then, and Paula became
18
      loud and agitated, saying how she had Jeremy excluded from the hospital!
19
      329.     It is unknown to PLAINTIFFS at this time, the full extent of words and actions,
20
      Paula Webb took to keep Jeremy from visiting his girlfriend of over five years and mother of
21
      his newborn child, out of the hospital and unable to visit Taylor, and to what extent the words
22

23
      and actions that led to that state of affairs came from CSA personnel and/or COBBS and

24    JONES themselves.

25


                                                          53
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  54 of 79
                                                                        54 of 79

1     330.     A nurse in the room, hearing the discussion between Taylor and Paula interceded by
2     taking the phone and telling Paula that Taylor wanted to visit with Jeremy, and going so far as
3
      telling Paula that this day was going to be “Jeremy day” and she should let Jeremy and Taylor
4
      visit without any interruption.
5
      331.     When the nurse handed the phone back to Taylor, her mother said she was “coming
6
      down there,” and that she was bringing “backup.”
7
      332.     Taylor and Jeremy did not know whether to believe Paula or not, but continued
8
      visiting, hopeful that would be the end of the issue; it was not.
9
      333.     To Taylor and Jeremy’s surprise, Paula was at the hospital within an hour and she
10

11    had brought Taylor’s sister’s fiancé – now husband – a twenty-two (22) year old man named

12    Angel, whose behavior was far from “angelic.”

13    334.     Immediately upon arrival Angel attempted to instigate a fight with Jeremy, getting in

14    his face and calling him names, threatening to “kick [his] ass.”
15    335.     Security responded to the room and escorted Paula and Angel from the building.
16
      336.     Paula, angry about the insult, contacted COBBS and/or JONES again, telling her/him
17
      Jeremy was at the hospital; exactly what all she claimed to the social workers with regard to
18
      the incident is unknown.
19
      337.     What is known, is that COBBS then contacted the hospital and after speaking to
20
      unknown persons at the hospital, and making claims about Jeremy being violent and
21
      dangerous, a flyer of sorts was generated by the hospital and placed at least in Taylor’s room
22

23
      (by affixing it to the wall with tape), and presumably provided to hospital security.

24    338.      The flyer showed a picture of Jeremy walking through the hospital, and in writing

25    stated all of the following below the picture;


                                                          54
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  55 of 79
                                                                        55 of 79

1               “According to Child Protective Services (CPS) Jeremy has a history of violence.
               The patient in room 5430 [Taylor] i[s] a no info patient due to the history
2              presented by the above individual. His business on MMC property has concluded
               and is not allowed on property unless seeking medical attention. If this individual
3
               is see on property, please contact the Department of Protective Services at ext.
4
               7233 (SAFE) or at (209) 572-7233.

5              DPS Officers if a report is received or this individual is seen ask the gentleman to
               leave property and if he refuses contact Modesto Police Department. DPS
6              Officers will also be conducting frequent patrols through and around Surgical
               Blue to deter any incident from occurring.”
7
      339.     PLAINTIFFS do not know at the time of filing this complaint who took whatever
8
      action it was that placed Taylor as a “no info patient,” but will amend this complaint to name
9
      that person as a Defendant when ascertained.
10

11    340.     PLAINTIFFS are informed and believe, and therefore allege on the alternative based

12    on a recorded conversation between Paula and Taylor in Utah, and Paula’s own statements,

13    that Paula “got him [Jeremy] kicked out of the hospital.”

14    FIRST POST-COMA SOCIAL WORKER HOSPITAL
15    341.     While Taylor remained in the hospital recovering from the trauma of her medical
16
      procedures and coma, COBBS and JONES came to her hospital room on two occasions
17
      between Taylor coming out of the coma and being discharged from the hospital on November
18
      15th, 2019.
19
      342.     On the first occasion COBBS and JONES arrived and after obligatory conversation
20
      about Taylor looking better, and questions about how she was feeling, COBBS and JONES
21
      started inquiring about Taylor’s anticipated discharge and the “Safety Plan” of Taylor leaving
22

23
      for Utah with her mother.

24    343.     Taylor tried to push back on the “go to Utah” idea.

25


                                                          55
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  56 of 79
                                                                        56 of 79

1     344.     Taylor told them that her mother was an unbelievably overbearing person, told them
2     how she had actually cut relations with her mother a couple of times previously, including an
3
      approximate two (2) year period of time.
4
      345.     Taylor also explained about what she had done in terms of taking her phone,
5
      excluding Westfall family members, and even trying to interfere with Jeremy visiting in the
6
      hospital, including bringing the soon-to-be brother-in-law Angel who tried to start a fight with
7
      Jeremy and had to be escorted from the hospital.
8
      346.     The social workers said nothing in response, showing not the slightest concern for
9
      what Paula had or had not done.
10

11    347.     The social workers did not follow up with Taylor, or with Paula or anyone else,

12    about all the things Taylor told them about Paula that day.

13    348.     Taylor believes the day of this first visit was within a day or two of coming out of

14    the coma.
15    349.     The only concern expressed by COBBS and JONES during this visit was Taylor’s
16
      expected compliance with their forced “Safety Plan.”
17
      350.     Taylor asked what would happen if she did not go to Utah.
18
      351.     JONES replied that if she did not comply with the “Safety Plan,” then A.W. would
19
      be removed from her and placed in foster care and she may not ever get her back.
20
      DAY BEFORE SECOND POST-COMA SOCIAL WORKER VISIT
21
      352.     On November 10th, 2019, Jorge, Salisha, and their daughter Isabella came to Taylor’s
22

23
      room at the hospital; Jeremy was already there.

24    353.     On this day Taylor appeared to the Crespos as healthy and in good spirits.

25


                                                          56
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  57 of 79
                                                                        57 of 79

1     354.     Salisha Crespo is in fact a registered nurse and although Taylor’s responses to
2     questions, or in discussion were a bit delayed, some delay is normal.
3
      355.     Together the five of them talked for over an hour.
4
      356.     Salisha again offered, “You can stay with me and my family in Fort Bragg, CA for
5
      as long as you need. Utah is so far away.”
6
      357.     Taylor responded, “Yeah I’d rather do that then go there too.”
7
      358.     They even discussed sleeping arrangements if Taylor and A.W. were to come there,
8
      and Taylor said the suggestions were fine, “Just until we can figure this out.”
9
      359.     Taylor was fatigued after an hour’s discussion so the Crespos said they would leave,
10

11    but would be back in the morning to have one more visit before the 6 hour drive home.

12    SECOND POST-COMA SOCIAL WORKER HOSPITAL

13    360.     Then on November 11th, 2019, at approximately 9:30 a.m., JONES appeared in

14    Taylor’s hospital room without COBBS or anyone else.
15    361.     At the time Taylor was being visited by Jorge and Salisha Crespo and their daughter
16
      Isabella before they returned for home in Fort Bragg.
17
      362.     JONES first came to the doorway, holding a cell phone and clipboard and saw the
18
      Certified Nurses Assistant also in the room, and asked, “Is Taylor awake and receiving
19
      visitors?”
20
      363.     The CNA said, “Yes, come in.”
21
      364.     After brief introduction of JONES to the Crespos by Taylor, JONES started talking
22

23
      to Taylor.

24    365.     JONES said to Taylor, “Do you remember the conversation we had before?”

25    366.     Then they went back and forth about which conversation he was referring to.


                                                          57
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  58 of 79
                                                                        58 of 79

1     367.      JONES said, “About A.W. and your plan?”
2     368.      Taylor said, “If it was about the false statements made by my mother and sister.
3
      Those statements were false. “
4
      369.      JONES said, “Do you remember the agreement we had about A.W.?” He tried to get
5
      her to talk about the conversation regarding an agreement they had about A.W..
6
      370.      Taylor, “About going to Utah? I don’t want to do that. I’d rather go with my family
7
      friend to her house in Fort Bragg.”
8
      371.      JONES said, “Do you remember the conversations that took place with another
9
      social worker before the coma?”
10

11    372.      Taylor, “I have a hard time remembering conversations before the coma.”

12    373.      They went back and forth until she started to recognize his name and the

13    conversation they had about A.W. and her welfare.

14    374.      Salisha asked, “Is A.W. already in Utah with her mother?”
15    375.      JONES said, “yes she is.”
16
      376.      That made Taylor upset.
17
      377.      Taylor, “Those statements made were false.” he tried to refocus the conversation to
18
      the previous agreement made that she did not remember.
19
      378.      JONES said, “But do you remember the plan that was made?”
20
      379.      At this point the gentlemen asked Taylor, “is it ok that they are in the room and ok
21
      that we are talking about this?”
22

23
      380.      Taylor stated, “Yes I consider them family. This is who I want to stay with in Fort

24    Bragg.”

25


                                                          58
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  59 of 79
                                                                        59 of 79

1     381.     Salisha asked again because she thought she had heard JONES wrong, “Are you
2     telling me that A.W. has left the state with [Taylor’s] mother?”
3
      382.     JONES said, “Yes.”
4
      383.     Jorge was visibly upset, and said, “Why is CPS letting a California child be sent to
5
      Utah?”
6
      384.     JONES stated, “There was an agreement set up prior.”
7
      385.     Jorge said, “Is CPS too busy to take care of this child that’s why you sent her off to
8
      another state?”
9
      386.     JONES replied, “It’s [a] child safety [issue].”
10

11    387.     Jorge said, “No, there are plenty of options, family and friends here in this state

12    including my wife and I.”

13    388.     JONES said, “The father has a domestic violence [“charge” or “case”] background

14    and that’s why we are concerned about safety.”
15    389.     Salisha then clearly stated, “It was over ten years ago, the mother was a heroin addict
16
      and he didn’t want her doing drugs in front of the babies and he threw her out. Taylor would
17
      never accept abuse in any form especially from a partner!”
18
      390.     Jorge, “Why don’t you have the information or circumstances of the case in the file
19
      for reference?”
20
      391.     JONES said, “I am an emergency response worker and don’t have all of that
21
      information.”
22

23
      392.     Jorge said, “Why with computers, interoffice email, cell phones, paper files why

24    can’t you keep track of what is happening in which case and when. Instead of jumbling all

25    together?”


                                                          59
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  60 of 79
                                                                        60 of 79

1     393.     Then Salisha basically told Jorge to shut up.
2     394.     Then Salisha again commented and offered to have Taylor and A.W. stay with her
3
      and Jorge in Fort Bragg, CA.
4
      395.     In response to that, JONES took Salisha’s name, home address, as well as her home
5
      and cell phone number.
6
      396.     Salisha offered JONES her driver’s license number, Social Security number, and
7
      Registered License number license as well.
8
      397.     JONES declined to take any of the additional offered information, saying, “No that
9
      will be enough.”
10

11    398.     Salisha asked, “Would staying with me impair Taylor’s ability to retrieve A.W. from

12    her Mom?”

13    399.     JONES said, “No.”

14    400.     Salisha also asked, “Who initiated this case?”
15    401.     JONES said, “She did,” gesturing towards Taylor.
16
      402.     Salisha told JONES, “Jeremy never laid a hand on Taylor or the kids and this whole
17
      ordeal is ridiculous.”
18
      403.     JONES appeared ready to ask some more questions but the doctor showed up on his
19
      rounds with Taylors nurse. The doctor began a short introduction and started to talk about
20
      Taylor and her condition. The results of an Echocardiogram had diagnosed her with mitral
21
      valve regurgitation.
22

23
      404.     Taylor asked a question or two about those findings and the doctor said she would be

24    seen later in the day by the cardiologist. The doctor then said he was going to perform an

25    exam and asked if it was ok that everyone was still in the room.


                                                          60
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
           Case Case
                1:19-cv-01716-DAD-EPG
                     2:19-at-01147 Document
                                       Document
                                            1 Filed
                                                 1 12/09/19
                                                    Filed 12/09/19
                                                              Page Page
                                                                   61 of 79
                                                                         61 of 79

1     405.     JONES and Jorge left the room immediately, and Isabella shortly afterwards. After
2     the exam Salisha asked if Taylor would be discharged that day or not.
3
      406.     The doctor replied maybe, but that would be up to the cardiologist and Taylor’s
4
      obstetrician. After the doctor left Jorge and Isabella returned to the room. JONES was no
5
      longer in the hall or the room at that point.
6
      407.     A little while passed and my Isabella and Salisha left the hospital room to use a
7
      restroom.
8
      408.     As they walked down the hall towards the elevators they saw JONES on his cell
9
      phone in the small lobby.
10

11    409.     PLAINTIFFS are informed and believe that JONES was on the phone to supervisor

12    ANDERSON, or another supervisor, advising of Taylor’s reluctance to proceed with the

13    “Safety Plan” and desire to stay with the Crespos in Fort Bragg.

14    410.     When Salisha and Isabella returned to the room, they stayed for a short while longer
15    and again offered to have Taylor stay with them and asked her to let them know when, and
16
      where to pick her up if necessary. By this point it was around 11:00 p.m.
17
      411.     They all said their goodbyes and the Crespos left for home in Fort Bragg, California.
18
      412.     JONES had come to the hospital a second time, so quickly after the first, because
19
      Taylor had expressed deep reservations to her mother about leaving with her mother to Utah.
20
      413.     Paula had remained in almost constant contact with COBBS and/or JONES, and was
21
      telling them how from shortly after Taylor coming out of a coma and being reminded of this
22

23
      “agreement” that she would go live with Paula in Utah, Taylor was expressing strongly how

24    much she did not want to do that.

25    //


                                                          61
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  62 of 79
                                                                        62 of 79

1     HOSPITAL DISCHARGE / TRAVEL UTAH / SERVICE OF PAPERS
2     414.     Taylor was discharged on November 15th, 2019 from the hospital.
3
      415.     She was given a prescription for drugs that would help dealing with persistent
4
      symptoms of high blood pressure she was experiencing.
5
      416.     Rather than Paula having claimed in the TDM that she was going to book a flight for
6
      her physically and emotionally beleaguered daughter – which comments were made even
7
      before a full blown three-four day long medically induced coma on Taylor - Taylor, Paula,
8
      and newborn A.W. drove to Paula’s home in Utah in Paula’s car a trip of approximately
9
      twelve and one-half (12 ½) hours.
10

11    417.     Upon arrival at Paula’s home, the lording over Taylor and baby A.W. by Paula

12    increased exponentially.

13    418.     At some point on the 16th or 17th of November, Paula began telling Taylor that she

14    had “guardianship” of A.W. and thus she was the one with “custody” of A.W.
15    419.     In support of this claim Paula threw a small bunch of apparent legal papers in
16
      Taylor’s direction, titled “Guardianship.”
17
      420.     Taylor was distraught, and unable to understand, much less explain the papers that
18
      her mother had given her if asked.
19
      421.     The provision of the legal papers to Taylor by Paula Webb, did not constitute lawful
20
      service of process on Taylor, and therefore she was not legally obligated to surrender A.W. to
21
      her mother, nor was she obligated as a matter of law to the terms of the “Safety Plan” that
22

23
      social workers TOUT, COBBS, and JONES had forced upon her, A.W., and for all practical

24    purposes, Jeremy.

25


                                                          62
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  63 of 79
                                                                        63 of 79

1     422.      As it turned out, Paula had served Taylor with Guardianship papers that she had filed
2     on November 5th, 2019, when Taylor was in a coma.
3
      423.      Paula had alleged in the declaration supporting the request for Guardianship that a
4
      guardianship be imposed, with her as the guardian of A.W., because of the fact Taylor was in
5
      a coma.
6
      424.      Paula also claimed in the declaration in support of her request, that she had
7
      “permission” to make decisions on behalf of Taylor and A.W.
8
      425.      Paula’s claim of some “permission” to make such decisions was false.
9
      426.      Paula also checked a box in the Guardianship application papers indicating that
10

11    Jeremy had “consented” to her assuming Guardianship of A.W.

12    427.      Paula’s claim Jeremy had “consented” to her assuming Guardianship of A.W. was

13    also false – she had never even consulted with Jeremy on the issue of assuming Guardianship

14    of A.W. much less obtained his “consent.”
15    428.      In another form filed with the Guardianship application, known as a “Declaration
16
      Under Uniform Child Custody Jurisdiction and Enforcement Act,” Paula claimed that A.W.
17
      lived with her in Clinton, Utah, and put her home address on the form.
18
      429.      The claim that A.W. lived with Paula in Clinton, Utah, was also false.
19
      430.      The documents Paula Webb submitted to the Court in support of her efforts to take
20
      Guardianship of A.W. from which the representations just referenced all came, were all
21
      documents sworn to under penalty of perjury, and at a minimum contained the false
22

23
      statements cited above.

24

25


                                                          63
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  64 of 79
                                                                        64 of 79

1     431.       Though it is unknown what documents Paula may have filed to receive it, she was
2     granted a Court “fee waiver.” Such fee waivers typically require a “documented inability to
3
      pay” for the Court’s legal filing fees, in order to be granted.
4
      432.       The particular form used by the Stanislaus County Superior Court (a form known as
5
      a “FW-100”) states in its preamble, “If you are getting public benefits, are a low-income
6
      person, or do not have enough income to pay for your household’s basic needs and your court
7
      fees, you may use this form to ask the court to waive your court fees.”
8
      433.       Meeting these requirements would make it unlikely that Paula could suddenly take
9
      on the care and support of not only A.W., but her mother Taylor, as she claimed in the TDM
10

11    she was able to do during Taylor’s recovery from C-Section surgery.

12    434.       Taylor would later learn, after she had left Utah with her child, that Paula had been

13    told by social workers COBBS and JONES to go to the Court and seek a guardianship of

14    A.W.
15    435.       PLAINTIFFS are informed and believe that it was actually COBBS and/or JONES
16
      who picked up the Guardianship papers from the Superior Court, and did the same with the
17
      family picked up the Guardianship papers from the Superior Court, and did the same with the
18
      family law filing made by Taylor on November 1, 2019 – which had resulted in a temporary
19
      order placing A.W. in Taylor’s sole legal and physical custody.
20
      436.       In the alternative PLAINTIFFS allege that Paula provided the court filed family law
21
      and Guardianship papers to COBBS and JONES and/or delivered them to COUNTY/CSA
22

23
      offices.

24

25


                                                          64
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  65 of 79
                                                                        65 of 79

1     437.        What the social workers then did with the court filings, was to serve them on Jeremy
2     during their shifts as employees of COUNTY, thus, incurring public expenditures for their
3
      salaries, acting as personal process servers for private individuals.
4
      438.        The manner in which they (COBBS and JONES) accomplished this was contacting
5
      Jeremy and telling him that they wanted to come by and check out his house at 5:30 p.m. on
6
      Friday, November 15th, 2019, telling Jeremy this was part of the process of returning B.W. to
7
      his care.
8
      439.        Jeremy was of course excited and eager to accommodate their request and was
9
      dutifully waiting at 5:30 p.m. when a white van pulled up to his home, and a somewhat
10

11    chunky African-American man approximately six (6) foot tall got out of the van carrying

12    papers.

13    440.        No social worker that had ever been a social worker on Jeremy’s case with B.W. got

14    out of the van; Jeremy did not recognize the man at all.
15    441.        As it turned out, the social workers had no intention of “checking out” Jeremy’s
16
      house for the return of B.W., they just wanted to make sure Jeremy was at a specific place at a
17
      specific time so that he could be served with the filings in the family law and Guardianship
18
      courts.
19
      442.        As soon as Jeremy opened the door to greet the man, he served Jeremy with the
20
      filings in both the Guardianship action filed by Paula, and the family law filing filed by
21
      Taylor, then turned and walked off.
22

23
      443.        In the papers the man served on Jeremy, which he promptly scanned and forwarded

24    to his attorneys within twenty-four (24) hours, there was notably absent any documentation of

25    an “ex-parte” request by Paula to seek Temporary Guardianship of A.W., nor was there any


                                                          65
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  66 of 79
                                                                        66 of 79

1     “order” actually granting Paula Temporary Guardianship of A.W. It was apparent Paula had
2     received the quality of service of process for which she had paid, which is to say, California
3
      state taxpayers had paid.
4
      BACK IN UTAH
5
      444.     On November 18th, Taylor found the opportunity to slip away from Paula and
6
      purchase another cell phone.
7
      445.     With that cell phone, Taylor began communicating with Jeremy, and with her other
8
      attorney Robert Powell in California.
9
      446.     Later that day, November 18th, 2019, Taylor was sitting and holding the baby and
10

11    texting on the new phone, when Paula saw her with the phone and angrily asked “How did

12    you get that phone.”

13    447.     Taylor said, “I just did.”

14    448.     Paula replied, “Why aren’t you going to tell me?”
15    449.     Taylor replied, “Because I’m 25 years old and I can make my own decisions.”
16
      450.     In response, Paula reached out and snatched the power cord out of the phone, rolled
17
      it up, and put it in her pocket, then headed upstairs out of the basement dwelling and outside
18
      to smoke a cigarette.
19
      451.     After a short while when she came back, Taylor asked nicely for the return of her
20
      power cord, and Paula briskly said, “No.”
21
      452.     Taylor followed Paula to her room and again asked politely for the power cord to her
22

23
      cell phone, and Paula said loudly, “No!”

24    453.     Then, Paula promptly got up from the bed she was lying on, put her hands on

25    Taylor’s back, and pushed her out of her room, causing Taylor to nearly fall.


                                                          66
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  67 of 79
                                                                        67 of 79

1     454.     Taylor had A.W. in her arms the entire time.
2     455.     Because Paula had pushed Taylor violently and in anger, and she had taken Taylor’s
3
      power cord to cut her off from any outside communication, her escalating violence caused
4
      Taylor to call the police.
5
      456.     Clinton Police Department responded to the home and took a police report; however,
6
      they did not arrest or cite either Taylor or Paula.
7
      457.     On that same date, Taylor recorded Paula as she was screaming at her to, “Get out of
8
      my fucking house,” amongst other choice words not denoting endearment or “support.”
9
      458.     On the 19th of November 2019, one day after the incident involving the police,
10

11    Taylor called CSA and spoke to supervisor Eric Anderson. Taylor called ANDERSON

12    because she had learned from Jeremy that he had spoken to ANDERSON and it was at least

13    Jeremy’s belief that ANDERSON was the highest-ranking supervisor over the matter of

14    Taylor and A.W.
15    459.     Taylor began by asking if he had a case number for her – meaning a juvenile
16
      dependency case number - related to her and A.W.
17
      460.     Though Jeremy had recommended she speak to ANDERSON, the first impression
18
      she got from his comments, was that he was not super clear on what case she was calling
19
      about.
20
      461.     ANDERSON responded to her inquiry, saying, “No, we only go by the mother’s
21
      name.”
22

23
      462.     In response, Taylor then repeated her name and the name of the baby and

24    commented on the fact that he had spoken to the father of the baby, Jeremy Westfall, several

25    days earlier.


                                                          67
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  68 of 79
                                                                        68 of 79

1     463.       ANDERSON then mentioned that he had been out of the office and just returned and
2     had not fully “caught up” yet.
3
      464.       ANDERSON did not at any time indicate that he was in fact not the supervisor over
4
      COBBS and/or JONES.
5
      465.       ANDERSON then put Taylor on hold saying he was going to call COBBS and find
6
      out a little information about the case. He then returned to the phone call with Taylor after
7
      about five (5) minutes.
8
      466.       Taylor started telling him about the violence with her mother earlier that day, and she
9
      did not feel safe in that violent environment with her daughter, and if she could move to Fort
10

11    Bragg with the Crespos she felt she would be far enough away from Jeremy to satisfy CSA’s

12    demands, and yet be in a safe environment with two very experienced foster care providers in

13    the household and the ability for Jeremy to at least visit with his daughter, even if supervised.

14    467.       Taylor then began speaking to ANDERSON about what she and Jeremy had been
15    through over the prior year and one-half.
16
      468.       Taylor explained about Jeremy’s mother’s death, K.W.’s death, and the struggles of
17
      dealing with CSA vis-à-vis Jeremy’s case with B.W.
18
      469.       In response to all of this, ANDERSON’S only substantive comment was, “You keep
19
      saying ‘we’ as if you and Jeremy are still together.”
20
      470.       Taylor said, “I keep saying ‘we’ because this is all new to me, and we have been
21
      together for five and a half years.”
22

23
      471.       ANDERSON indicated he needed to end the conversation because he had to go to a

24    meeting.

25


                                                          68
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  69 of 79
                                                                        69 of 79

1     472.     On more than one occasion during Taylor’s stay at Paula’s home, Paula would get
2     angry with Taylor, when Taylor would not agree with her that Taylor had to get away from
3
      Jeremy, and he was abusive and/or violent, things Paula herself had acknowledged were false.
4
      473.     Paula said on more than one occasion, words to the effect of, “CPS (CSA) has given
5
      me custody of A.W., and CPS is always going to be involved in your life, and you’re going to
6
      have to choose between A.W. or Jeremy.”
7
      474.     This reference to “choosing” between Jeremy and A.W. was expressed by Paula to
8
      Taylor no less than a half of a dozen times during the period commencing with the CSA social
9
      workers removing A.W. on October 31st, 2019.
10

11    475.     While at the home Taylor heard Paula on the phone speaking to one of Paula’s aunts

12    on the phone, telling the aunt that, “I did make a false statement about Jeremy so I could have

13    A.W. removed and get custody of her for her safety, they can be mad at me I don’t give a

14    shit.”
15    476.     Taylor made a plan with a Westfall family relative and her attorney, to leave her
16
      mother’s home with A.W., and on November 20th, 2019, while Paula took a nap, Taylor
17
      gathered up a few items and her daughter A.W., and walked out of Paula’s home.
18
      477.     She traveled to California directly, stopping only for food and gas.
19
      478.     Later that same evening, Utah law enforcement officers on both the state and local
20
      level, began a search for Taylor and A.W.
21
      479.     No Utah law enforcement entity, however, contacted California and requested that
22

23
      they activate an Amber Alert covering California.

24

25


                                                          69
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  70 of 79
                                                                        70 of 79

1     480.     An “Amber Alert” was put out in Utah which falsely portrayed A.W. as a “victim,”
2     and a Clinton Police Department spokesman claimed on Utah television media that A.W. was
3
      in some kind of serious danger, which was also false.
4
      481.     Pictures of A.W. and Taylor were splashed across the local Clinton and Utah media,
5
      and Clinton Police Department also posted the Amber Alert on their own Facebook site.
6
      482.     Jeremy Westfall has, at the time of the filing of this Complaint, has not seen his
7
      newborn daughter, or his girlfriend, partner, and mother of his child, in over two months.
8
      483.     On the date of filing this Complaint, Fort Bragg Police Department showed up at the
9
      Crespo residence, claiming they had been sent by Stanislaus County to perform a welfare
10

11    check on Taylor and A.W.

12    484.     PLAINTIFFS are informed and believe that Stanislaus County has now obtained a

13    warrant to remove A.W. from Taylor’s care.

14    485.     Taylor and A.W. are still not safe from the retaliatory actions and interferences of
15    COUNTY in their lives.
16
                                                      IV
17
                                                DAMAGES
18
      486.     As a result of the conduct of Defendants, all PLAINTIFFS suffered severe emotional
19
      distress, anxiety, and general damage to their psyche to such an extent as to cause physical
20
      manifestations of pain and symptoms of nausea and severe depression. These related
21
      symptoms included but were not limited to sleeplessness and sleep disturbance, headaches,
22

23
      fatigue, malaise, irritability, an inability to focus, a generalized fear of authority figures and

24    social workers, as well as a loss of appetite and loss of weight. The removal and continued

25    separation of the parents and children caused humiliation and embarrassment and loss of


                                                          70
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  71 of 79
                                                                        71 of 79

1     reputation in the community to PLAINTIFFS. PLAINTIFFS are also informed and believe,
2     and thereupon allege, that they were placed on various state and local database registries for
3
      perpetrators of child abuse, further damaging their reputation and likely causing damages in
4
      the future in their rights of membership, society, community participation, and association.
5
      Damage to the PLAINTIFFS was severe and is enduring.
6
      487.     PLAINTIFFS seek an award of exemplary (punitive) damages under federal law and
7
      pursuant to California Civil Code §3294 to make an example of and punish the individually
8
      named non-entity defendants, and in the hope of deterring future conduct of a similar nature.
9
      The acts and omissions of Defendants COBBS, JONES, DOE 1, and DOE 2, complained of
10

11    herein are malicious, oppressive, borne of deliberate indifference, shocking to the conscience

12    of the reasonable person, and despicable in the extreme, and as such, entitle PLAINTIFFS to

13    an award of punitive damages.

14                                                    V.
15                                        CLAIMS FOR RELIEF
16
                                        1st CLAIM FOR RELIEF
17                         14th Amendment – Removal – Procedural Due Process
                            [Taylor v. Anderson, Cobbs, Jones, DOE 1, DOE 2]
18
      488.     Taylor re-alleges and incorporates PARA1-PARA2, inclusive, as though fully set
19
      forth at this point, as they relate to a cause of action for a violation of her procedural due
20
      process rights under the 14th Amendment to the United States Constitution, with regard to the
21
      warrantless interference of her rights of familial association with her daughter A.W. by
22

23
      ANDERSON, COBBS, JONES, DOE 1, and DOE 2 on October 31st, 2019, occasioned by the

24    unlawful removal of A.W. from her care, custody, and control in the absence of a warrant, and

25


                                                          71
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  72 of 79
                                                                        72 of 79

1     without circumstances of an imminent risk of serious bodily injury, consent, or insufficient
2     time to seek a warrant.
3
      489.     Taylor alleges the conduct of ANDERSON, COBBS, JONES, DOE 1, and DOE 2 in
4
      removing A.W. in the absence of any imminent risk of serious bodily injury, without consent
5
      or having procured a warrant, violated her procedural due process rights in violation of
6
      Taylor’s 14th Amendment rights of familial association.
7
      490.     Taylor is informed and believes, and thereon alleges, that ANDERSON was
8
      consulted with, and agreed with, the removal of A.W. from her mother Taylor on 31st of
9
      October, 2019, and/or, ANDERSON did ratify the conduct of social workers COBBS and
10

11    JONES in removing A.W. from her mother Taylor on said date.

12    491.     Taylor re-alleges DAM1 as said damages relate to a claim for relief for a violation of

13    Taylor’s 14th Amendment procedural due process rights as stated.

14    492.     The punitive damage allegations of DAM2 apply in this cause of action as against
15    ANDERSON, COBBS, JONES, DOE 1, and DOE 2 for the violation of Taylor’s rights as
16
      stated, as against Defendants ANDERSON, COBBS, JONES, DOE 1, and DOE 2’s acts and
17
      omissions complained of herein were undertaken in willful, malicious, reckless disregard of
18
      Taylor’s rights, thereby entitling Taylor to punitive and exemplary damages.
19
                                       2nd CLAIM FOR RELIEF
20                         14th Amendment – Removal – Procedural Due Process
                            [Jeremy v. Anderson, Cobbs, Jones, DOE 1, DOE 2]
21
      493.     Jeremy re-alleges and incorporates PARA1-PARA2, inclusive, as though fully set
22

23
      forth at this point, as they relate to a cause of action for a violation of his procedural due

24    process rights under the 14th Amendment to the United States Constitution, with regard to the

25    warrantless interference of his rights of familial association with his daughter A.W. by


                                                          72
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  73 of 79
                                                                        73 of 79

1     ANDERSON, COBBS, JONES, DOE 1, and DOE 2 on October 31st, 2019, occasioned by the
2     unlawful removal of A.W. from his care, custody, and control in the absence of a warrant, and
3
      without circumstances of an imminent risk of serious bodily injury, consent, or insufficient
4
      time to seek a warrant.
5
      494.     Jeremy alleges the conduct of ANDERSON, COBBS, JONES, DOE 1, and DOE 2 in
6
      removing A.W. in the absence of any imminent risk of serious bodily injury, without consent
7
      or having procured a warrant, violated his procedural due process rights in violation of
8
      Jeremy’s 14th Amendment rights of familial association.
9
      495.     Jeremy is informed and believes, and thereon alleges, that ANDERSON was
10

11    consulted with, and agreed with, the removal of A.W. from her father Jeremy on the 31st of

12    October, 2019, and/or, ANDERSON did ratify the conduct of social workers COBBS and

13    JONES in removing A.W. from his father Jeremy on said date.

14    496.     Jeremy re-alleges DAM1 as said damages relate to a claim for relief for a violation
15    of Jeremy’s 14th Amendment procedural due process rights as stated.
16
      497.     The punitive damage allegations of DAM2 apply in this cause of action as against
17
      ANDERSON, COBBS, JONES, DOE 1, and DOE 2 for the violation of Jeremy’s rights as
18
      stated, as against Defendants ANDERSON, COBBS, JONES, DOE 1, and DOE 2’s acts and
19
      omissions complained of herein were undertaken in willful, malicious, reckless disregard of
20
      Jeremy & Jeremy’s rights, thereby entitling Jeremy punitive and exemplary damages.
21
                                     3rd CLAIM FOR RELIEF
22
                                      4th Amendment – Seizure
23
                         [A.W. v. Anderson, Cobbs, Jones, DOE 1, and DOE 2]

24    498.     A.W. re-alleges and incorporate PARA1-PARA2, inclusive, as though set forth fully

25    at this point, as they relate to a claim for relief against ANDERSON, COBBS, JONES, DOE


                                                          73
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  74 of 79
                                                                        74 of 79

1     1, and DOE 2, for a violation of A.W.’s 4th Amendment right against unreasonable seizure on
2     October 31st, 2019.
3
      499.     In undertaking to seize A.W. on October 31st, 2019, the Defendants acted without
4
      any reasonable cause justifying the seizure of A.W. and without a single fact known to
5
      Defendants that would constitute either consent, or waiver, or any other circumstances
6
      constituting exigency and/or rendering inapplicable the warrant requirements of the 4th
7
      Amendment.
8
      500.     A.W. re-alleges DAM1 as said damages relate to a claim for relief for a violation of
9
      A.W.’s civil rights for seizure of her person in violation of her own rights to be free from
10

11    unreasonable seizure and to the care, custody, and control of her parents Jeremy & Taylor.

12    501.     The punitive damage allegations of DAM2 apply in this cause of action as against

13    ANDERSON, COBBS, JONES, DOE 1, and DOE 2 for the violation of A.W.’s rights as

14    stated as against Defendants ANDERSON, COBBS, JONES, DOE 1, and DOE 2’s acts and
15    omissions complained of herein were undertaken in willful, malicious, reckless disregard of
16
      A.W.’s rights, thereby entitling A.W. to punitive and exemplary damages.
17
                                    4th CLAIM FOR RELIEF
18                       14 Amendment – Coerced Safety Plan & Requirements
                            th

                              [Taylor v. Anderson, Tout, Cobbs, Jones]
19
      502.     Taylor re-alleges and incorporates PARA1-PARA2, inclusive, as though fully set
20
      forth at this point, as they relate to a claim for relief against ANDERSON, COBBS, JONES,
21
      and TOUT for a violation of her 1st Amendment rights of association, and a violation of her
22

23
      14th Amendment substantive due process rights, as described hereinabove and occurring in the

24    “TDM” meeting held November 1st, 2019, and/or occurred as a result of the TDM and the

25


                                                          74
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  75 of 79
                                                                        75 of 79

1     “Action Plan” and/or “Safety Plan” that Taylor was forced to sign, as an ultimatum with
2     custody of her newborn breastfeeding infant in the balance.
3
      503.     Specifically, all the subsequent actions Taylor had to take as memorialized in the
4
      “Safety Plan,” in order to have A.W. returned to her constituted constitutional violations of
5
      her substantive due process rights;
6
               1 – Taylor’s rights of freedom of association as protected by the 1st Amendment
7
               to the U.S. Constitution were interfered with in that she could not visit Jeremy
8
               when in possession of A.W., a newborn infant whom Taylor was breastfeeding;
9
               2 - including filing false claims in in a Superior Court proceeding to take away all
10

11             legal rights of Jeremy Westfall to his child, which she had to sign under penalty of

12             perjury, but for which she knew the claims had numerous false and misleading

13             claims as to her own personal knowledge of the “facts” as to her relationship with

14             Jeremy Westfall;
15             3 – having to quit/leave her employment;
16
               4 – having to move her and A.W. from their home in Modesto, California, to the
17
               abusive and hostile environment of her mother’s home in Clinton, Utah, some 780
18
               miles away.
19
      504.     In undertaking to coerce and threaten Taylor with the removal and/or continued
20
      detention and/or ultimate loss of her child, without legal justification for doing so without a
21
      warrant and there existing no circumstances at the time that would excuse the obtaining of a
22

23
      warrant, the aforementioned Defendants brought to bear the most egregious of pressures upon

24    twenty-five (25) year old Taylor who had just given birth to her first child a mere four (4)

25


                                                          75
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  76 of 79
                                                                        76 of 79

1     days earlier, and whom had also already suffered the psychological trauma of the unlawful
2     removal of her daughter the day prior.
3
      505.     The Defendants conduct was abusive, malicious, and undertaken with complete
4
      disregard for the constitutional rights of Taylor to associate with whom she wished, and not
5
      associate with whom she did not wish to associate under the 1st Amendment.
6
      506.     The Defendants conduct was abusive, malicious, and conscious shocking in that it
7
      evidenced complete disregard and deliberate indifference to Taylor’s substantive due process
8
      rights and constitutional familial association rights vis-à-vis her child A.W. under the 14th
9
      Amendment.
10

11    507.     Taylor re-alleges DAM1 as said damages relate to a claim for relief for a violation of

12    Taylor’s 1st Amendment rights of freedom of association and 14th Amendment substantive

13    due process rights as stated.

14    508.     The punitive damage allegations of DAM2 apply in this cause of action as against
15    ANDERSON, COBBS, JONES, and TOUT, for the violation of Taylor’s rights as stated, as
16
      Defendants ANDERSON, COBBS, JONES, and TOUT’s acts and omissions complained of
17
      herein were undertaken in willful, malicious, reckless disregard of Taylor’s rights, thereby
18
      entitling Taylor to punitive and exemplary damages.
19
                                    5th CLAIM FOR RELIEF
20                       14 Amendment – Coerced Safety Plan & Requirements
                            th

                              [Jeremy v. Anderson, Tout, Cobbs, Jones]
21
      509.      Jeremy re-alleges and incorporates PARA1-PARA2, inclusive, as though fully set
22
      forth at this point, as they relate to a claim for relief against ANDERSON, COBBS, JONES,
23

24    and TOUT for a violation of his 14th Amendment substantive due process rights, as described

25    hereinabove and occurring in the “TDM” meeting held November 1st, 2019, and/or occurred


                                                          76
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  77 of 79
                                                                        77 of 79

1     as a result of the TDM and the “Action Plan” and/or “Safety Plan” in which Jeremy was
2     forced to consent to a waiver of the right to seek legal redress of the removal of all legal rights
3
      to his newborn infant daughter A.W.
4
      510.     Specifically, Jeremy had to consent to a verbal waiver of his right to contest the
5
      removal of all legal rights to his child A.W., due to the threat of the named Defendants that
6
      his child would be removed and/or continue to be detained not only from Jeremy himself, but
7
      from the child’s mother, and, suffer placement in foster care.
8
      511.     In undertaking to coerce and threaten Jeremy with the removal and/or continued
9
      detention and/or ultimate loss of his child, without legal justification for doing so without a
10

11    warrant and there existing no circumstances at the time that would excuse the obtaining of a

12    warrant, the aforementioned Defendants brought to bear the most egregious of pressures upon

13    Jeremy, whose girlfriend and partner of over five (5) years had just given birth to their first

14    child together a mere four (4) days earlier.
15    512.     The Defendants conduct was abusive, malicious, and undertaken with complete
16
      disregard for the constitutional rights of Jeremy to associate with whom he wished, and not
17
      associate with whom he did not wish to associate under the 1st Amendment.
18
      513.     The Defendants conduct was abusive, malicious, and conscious shocking in that it
19
      evidenced complete disregard and deliberate indifference to Jeremy’s substantive due process
20
      rights and constitutional familial association rights vis-à-vis his child A.W. under the 14th
21
      Amendment.
22

23
      514.     Jeremy re-alleges DAM1 as said damages relate to a claim for relief for a violation

24    of Jeremy’s 1st Amendment rights of freedom of association and 14th Amendment substantive

25    due process rights as stated.


                                                          77
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
          Case Case
               1:19-cv-01716-DAD-EPG
                    2:19-at-01147 Document
                                      Document
                                           1 Filed
                                                1 12/09/19
                                                   Filed 12/09/19
                                                             Page Page
                                                                  78 of 79
                                                                        78 of 79

1     515.     The punitive damage allegations of DAM2 apply in this cause of action as against
2     ANDERSON, COBBS, JONES, and TOUT, for the violation of Jeremy’s rights as stated, as
3
      Defendants ANDERSON, COBBS, JONES, and TOUT’s acts and omissions complained of
4
      herein were undertaken in willful, malicious, reckless disregard of Jeremy’s rights, thereby
5
      entitling Jeremy to punitive and exemplary damages.
6
                                      6th CLAIM FOR RELIEF
7                             4 Amendment – Seizure, Go Utah, File Papers
                               th

                                [Taylor v. Anderson, Tout, Cobbs, Jones]
8
      516.     Taylor re-alleges and incorporates PARA1-PARA2, inclusive, as though fully set
9
      forth at this point, as they relate to a claim for relief against ANDERSON, COBBS, JONES,
10

11    and TOUT for a violation of her 4th Amendment rights against unreasonable seizure.

12    517.     In requiring that Taylor move anywhere, irrespective of the fact in this case it was a

13    move of over 780 miles to another state (Utah), the Defendants interfered in Taylor’s liberty

14    interest in going about her business.
15    518.     In requiring that Taylor go to the Superior Court and file papers seeking to remove
16
      all legal rights of Jeremy to his daughter, Defendants interfered in Taylor’s liberty interest in
17
      going about her business.
18
      519.     In both of the foregoing instances, no reasonable person faced with government
19
      actors – three in number speaking, four in the TDM meeting room – acting on behalf of an
20
      agency that had already unlawfully removed that persons newborn child, and is then
21
      threatening to continue to detain that child in foster care with the advisement that the child
22

23
      may never be returned if their demands are not met or requirement satisfied, would have felt

24    free to ignore the demands of the Defendants as to where she could and could not go while in

25    the possession of her newborn infant.


                                                          78
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
            Case Case
                 1:19-cv-01716-DAD-EPG
                      2:19-at-01147 Document
                                        Document
                                             1 Filed
                                                  1 12/09/19
                                                     Filed 12/09/19
                                                               Page Page
                                                                    79 of 79 of 79

1     520.     Taylor re-alleges DAM1 as said damages relate to a claim for relief for a violation of
2     Taylor’s 1st Amendment rights of freedom of association and 4th Amendment right against
3
      unlawful search and seizure as stated.
4
      521.     The punitive damage allegations of DAM2 apply in this cause of action as against
5
      ANDERSON, COBBS, JONES, and TOUT, for the violation of Taylor’s rights as stated, as
6
      Defendants ANDERSON, COBBS, JONES, and TOUT’s acts and omissions complained of
7
      herein were undertaken in willful, malicious, reckless disregard of Taylor’s rights, thereby
8
      entitling Taylor to punitive and exemplary damages.
9
                                           PRAYER FOR RELIEF,
10

11    WHEREFORE, PLAINTIFFS respectfully request that this Court:

12    1.)    Award PLAINTIFFS general, special and compensatory damages in an amount to be

13    proven at trial;

14    2.)    Award PLAINTIFFS punitive damages against individually named Defendants, and
15    each of them, for their extreme and outrageous conduct in complete disregard for the rights of
16
      the PLAINTIFFS;
17
      3.) Award PLAINTIFFS statutory damages and/or attorney’s fees against all Defendants as
18
      allowed by 42 U.S.C. §1988 and C.C.P. §1021.5;
19
      4.) Grant PLAINTIFFS such other and further relief as the Court may deem just and proper.
20

21                                    JURY TRIAL DEMANDED
22
                                                         POWELL & ASSOCIATES
23

24    DATED: December 9, 2019                           _____/s/Robert R. Powell__________
                                                        ROBERT R. POWELL, ESQ.
25                                                       Attorney for PLAINTIFFS


                                                          79
     _____________________________________________________________________________________________
     Complaint
     Webb, et al. v. County of Stanislaus, et al.
     U.S. District Court – Eastern District of California
     Case No.
